Exhibit 10.13

EXECUTION VERSION

SBA TOWER TRUST

U.S. $700,000,000 Secured Tower Revenue Securities, Series 2016-1, Subclass
2016-1C

PURCHASE AGREEMENT

June 21, 2016

Barclays Capital Inc.

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

  as Representatives of the several Initial

  Purchasers listed in Schedule I hereto

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

SBA Tower Trust (the “Trust”), a New York common law trust formed pursuant to
the Trust and Servicing Agreement dated as of November 18, 2005 (the “Initial
Closing Date”) and amended and restated in its entirety by the Amended and
Restated Trust and Servicing Agreement (the “Amended and Restated Trust
Agreement”) dated as of October 15, 2014 (the “2014 Closing Date”) among SBA
Depositor LLC, a Delaware limited liability company (the “Depositor”), Midland
Loan Services, a division of PNC Bank, National Association, as servicer (the
“Servicer”), and Deutsche Bank Trust Company Americas, as trustee (the
“Trustee”), as supplemented by the First Trust Agreement Supplement dated as of
October 14, 2015 (the “2015 Closing Date”) between the Servicer and the Trustee
(the Amended and Restated Trust Agreement, as so supplemented, the “Existing
Trust Agreement”), proposes to issue U.S.$700,000,000 principal amount of its
Secured Tower Revenue Securities, Series 2016-1, 2.877% Subclass 2016-1C (the
“Offered Securities”), representing a fractional undivided interest in the
Trust, pursuant to the Existing Trust Agreement, as supplemented by the Second
Trust Agreement Supplement (the “Second Trust Agreement Supplement”), to be
dated as of the Closing Date (as hereinafter defined), between the Servicer and
the Trustee (the Existing Trust Agreement as so supplemented, the “Trust
Agreement”). Capitalized terms used herein and not otherwise herein defined
shall have the meanings assigned to such terms in the Trust Agreement.



--------------------------------------------------------------------------------

The assets of the Trust currently consist primarily of a monthly pay,
nonrecourse mortgage loan (the “Existing Mortgage Loan”) in an aggregate
principal amount of $4,530,000,000, evidenced by the promissory note evidencing
the 2010-2C component of the Mortgage Loan (the “2010-2C Note”) originally
issued on April 16, 2010 (the “2010 Closing Date”), the promissory note
evidencing the 2012-1C component of the Mortgage Loan (the “2012-1C Note”)
originally issued on August 9, 2012 (the “2012 Closing Date”), the promissory
note evidencing the 2013-1C component of the Mortgage Loan (the “2013-1C Note”),
the promissory note evidencing the 2013-1D component of the Mortgage Loan (the
“2013-1D Note”) and the promissory note evidencing the 2013-2C component of the
Mortgage Loan (the “2013-2C Note”) originally issued on April 18, 2013 (the
“2013 Closing Date”), the promissory note evidencing the 2014-1C component of
the Mortgage Loan (the “2014-1C Note”) and the promissory note evidencing the
2014-2C component of the Mortgage Loan (the “2014-2C Note”) originally issued on
the 2014 Closing Date and the promissory note evidencing the 2015-1C component
of the Mortgage Loan (the “2015-1C Note”) originally issued on the 2015 Closing
Date, in respect of which each of (i) SBA Properties, LLC, a Delaware limited
liability company (“SBA Properties” or the “Initial Borrower”), SBA Sites, LLC,
a Delaware limited liability company (“SBA Sites”), SBA Structures, LLC a
Delaware limited liability company (“SBA Structures”), SBA Infrastructure, LLC,
a Delaware limited liability company (“SBA Infrastructure”), SBA Monarch Towers
III, LLC, a Delaware limited liability company (“SBA Monarch III”), SBA 2012 TC
Assets PR, LLC, a Delaware limited liability company (“SBA TC PR”), SBA 2012 TC
Assets, LLC, a Delaware limited liability company (“SBA TC”), SBA Towers IV,
LLC, a Delaware limited liability company (“SBA Towers IV”), SBA Monarch Towers
I, LLC, a Delaware limited liability company (“SBA Monarch I”), SBA Towers USVI,
Inc., a U.S. Virgin Islands corporation (“SBA USVI”), SBA Towers VII, LLC, a
Delaware limited liability company (“SBA Towers VII”), and SBA GC Towers, LLC, a
Delaware limited liability company (“SBA GC”, and, together with SBA Properties,
SBA Sites, SBA Structures, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA
TC, SBA Towers IV, SBA Monarch I, SBA USVI and SBA Towers VII, the “2014
Existing Borrowers”) and (ii) SBA Towers V, LLC, a Delaware limited liability
company (“SBA Towers V”), and SBA Towers VI, LLC, a Delaware limited liability
company (“SBA Towers VI”, and, together with SBA Towers V and the 2014 Existing
Borrowers, the “Borrowers”) is currently jointly and severally liable pursuant
to the Second Amended and Restated Loan and Security Agreement (the “Amended and
Restated Loan Agreement”) dated as of the 2014 Closing Date between the Servicer
on behalf of the Trustee and the 2014 Existing Borrowers, as amended and
supplemented by the First Loan and Security Agreement Supplement and Amendment
dated as of the 2015 Closing Date between the Servicer on behalf of the Trustee
and the Borrowers (the Amended and Restated Loan Agreement as so amended and
supplemented, the “Existing Loan Agreement”). The Trust issued (i) Secured Tower
Revenue Securities in two subclasses on the 2010 Closing Date, one of which
remains outstanding, the Series 2010-2 Securities, Subclass 2010-2C,
(ii) Secured Tower Revenue Securities in one subclass on the 2012 Closing Date,
the Series 2012-1 Securities, Subclass 2012-1C, (iii) Secured Tower Revenue
Securities in three subclasses on the 2013 Closing Date, the Series 2013-1
Securities, Subclass 2013-1C, the Series 2013-1 Securities, Subclass 2013-1D,
and the Series 2013-2 Securities, Subclass 2013-

 

2



--------------------------------------------------------------------------------

2C, (iv) Secured Tower Revenue Securities in two subclasses on the 2014 Closing
Date, the Series 2014-1 Securities, Subclass 2014-1C, and the Series 2014-2
Securities, Subclass 2014-2C and (v) Secured Tower Revenue Securities in one
subclass on the 2015 Closing Date, the Series 2015-1 Securities, Subclass
2015-1C (collectively, the “Existing Securities”).

On the Closing Date, the Borrowers and the Servicer on behalf of the Trustee
will enter into the Second Loan and Security Agreement Supplement (the “Second
Loan and Security Agreement Supplement”), to be dated as of the Closing Date, to
the Existing Loan Agreement (the Existing Loan Agreement, as so supplemented,
the “Loan Agreement”), pursuant to which the Existing Mortgage Loan will be
increased by $700,000,000 (the “Closing Date Mortgage Loan Increase”), which
Closing Date Mortgage Loan Increase will be evidenced by one promissory note
evidencing the 2016-1C component of the Mortgage Loan (the “2016-1C Note”), and
the Borrowers will use a portion of the proceeds of the Closing Date Mortgage
Loan Increase to repay the 2010-2C Note and thereby retire the Series 2010-1
Securities, Subclass 2010-2C. The Existing Securities, excluding the Series
2010-2 Securities, Subclass 2010-2C, being retired on the Closing Date are
referred to herein as the “Remaining Securities”. The 2012-1C Note, the 2013-1C
Note, the 2013-1D Note, the 2013-2C Note, the 2014-1C Note, the 2014-2C Note and
the 2015-1C Note (collectively, the “Remaining Notes”) and the 2016-1C Note
(together with any promissory notes evidencing additional mortgage loan
increases after the Closing Date, the “Mortgage Loan”) and the other obligations
of the Borrowers under the Loan Agreement will be secured in part by mortgages
on certain of the Borrowers’ interests in certain of their wireless
communications tower sites (the “Closing Date Sites”) on which space is leased
to wireless communications companies and other users (the “Lessees”) pursuant to
leases or licenses (the “Leases”) for placement of transmission equipment and
other purposes.

Repayment of the Mortgage Loan is guaranteed by (i) SBA Guarantor LLC, a
Delaware limited liability company (the “Guarantor”), which is the direct or
indirect parent of the Borrowers, pursuant to the Payment Guaranty, which will
be ratified as of the Closing Date pursuant to the Ratification of the Payment
Guaranty and Pledge and Security Agreement to be dated as of the Closing Date
(the “Ratification of the Payment Guaranty and Pledge”), (ii) SBA Holdings LLC,
a Delaware limited liability company (“SBA Holdings”), which is the direct
parent of the Guarantor, pursuant to the Parent Guaranty, which will be ratified
as of the Closing Date pursuant to the Ratification of the Parent Guaranty and
Parent Pledge and Security Agreement to be dated as of the Closing Date (the
“Ratification of the Parent Guaranty and Pledge”) and (iii) SBA GC Holdings,
LLC, a Delaware limited liability company (“SBA GC Holdings”), the direct parent
of SBA GC, SBA GC Parent I, LLC, a Delaware limited liability company (“SBA GC
Parent I”), a direct parent of SBA GC Holdings, and SBA GC Parent II, LLC, a
Delaware limited liability company and a direct parent of SBA GC Holdings (“SBA
GC Parent II” and, collectively with SBA GC Holdings and SBA GC Parent I, the
“2014 Additional Guarantors”), pursuant to the Additional Guaranty dated as of
the 2014 Closing Date (the “2014 Additional Guaranty”), which will be ratified
as of the Closing Date pursuant to the Ratification of the Additional Guaranty
and Pledge and Security Agreement to be dated as of the Closing Date (the
“Ratification of Additional Guaranty and Pledge”).

 

3



--------------------------------------------------------------------------------

The Guarantor previously pledged to the Trustee all of the equity interests of
the Borrowers (other than SBA GC), SBA GC Parent I and SBA GC Parent II to
secure the repayment of the Mortgage Loan pursuant to the Guarantor Pledge
Agreement and, on the Closing Date, will re-affirm such pledge pursuant to the
Ratification of Payment Guaranty and Pledge.

SBA Holdings pledged all of the equity interests of the Guarantor to secure the
repayment of the Mortgage Loan pursuant to the Parent Pledge Agreement and, on
the Closing Date, will re-affirm such pledge pursuant to the Ratification of
Parent Guaranty and Pledge. SBA Holdings is a wholly-owned subsidiary of SBA
Senior Finance, LLC, a Florida limited liability company (“SBA Finance”), and an
indirect subsidiary of SBA Communications Corporation (“SBA Parent”).

Each 2014 Additional Guarantor pledged all of its respective equity interests of
SBA GC Holdings and SBA GC to secure the repayment of the Mortgage Loan pursuant
to a Pledge and Security Agreement, dated as of the 2014 Closing Date (the “2014
Additional Pledge Agreement”) by the 2014 Additional Guarantors in favor of the
Trustee and, on the Closing Date, will re-affirm such pledges pursuant to the
Ratification of Additional Guaranty and Pledge.

SBA Network Management, Inc. (the “Manager”), a Florida corporation and an
indirect subsidiary of SBA Parent, will manage the Closing Date Sites on behalf
of the Borrowers pursuant to a Management Agreement, dated as of the Initial
Closing Date, as amended as of November 6, 2006 (the “2006 Closing Date”), as of
the 2012 Closing Date, as of the 2013 Closing Date, as of the 2014 Closing Date,
as of the 2015 Closing Date and as of the Closing Date (the “Management
Agreement”), among the Manager, the Borrowers and any Additional Borrower that
becomes a party thereto. The Manager has delegated its duties under the
Management Agreement to SBA Network Services, LLC pursuant to a Sub-Management
Agreement (the “Sub-Management Agreement”), dated as of the 2010 Closing Date,
between the Manager and SBA Network Services, LLC (the “Sub-Manager”).

The following agreements are referred to herein as the “Existing Transaction
Documents”:

(a) the Existing Trust Agreement;

(b) the Remaining Securities;

(c) the Existing Loan Agreement;

(d) the Remaining Notes;

(e) the Assignment, Acceptance and Consent Agreement, dated as of the Initial
Closing Date, among the Depositor and the existing lenders party thereto;

 

4



--------------------------------------------------------------------------------

(f) the Assumption and Release Agreement, dated as of the Initial Closing Date,
between Lehman Commercial Paper Inc., the Depositor, the Initial Borrower, SBA
Finance, SBA Towers and Tampa Towers, Inc.;

(g) the Contribution Agreement dated as of the 2006 Closing Date between SBA
Finance and SBA Holdings;

(h) the Contribution Agreement dated as of the 2006 Closing Date between SBA
Holdings and the Guarantor;

(i) the Contribution Agreement dated as of the 2012 Closing Date between SBA
Finance and SBA Holdings;

(j) the Contribution Agreement dated as of the 2012 Closing Date between SBA
Holdings and the Guarantor;

(k) the Contribution Agreement dated as of the 2013 Closing Date between SBA
Finance and SBA Holdings;

(l) the Contribution Agreement dated as of the 2013 Closing Date between SBA
Holdings and the Guarantor;

(m) the Contribution Agreement dated as of the 2014 Closing Date between SBA
Finance and SBA Holdings;

(n) the Contribution Agreement dated as of the 2014 Closing Date between SBA
Holdings and the Guarantor;

(o) the Contribution Agreement dated as of the 2015 Closing Date between SBA
Finance and SBA Holdings;

(p) the Contribution Agreement dated as of the 2015 Closing Date between SBA
Holdings and the Guarantor;

(q) the Payment Guaranty;

(r) the Parent Guaranty;

(s) the 2014 Additional Guaranty;

(t) the Guarantor Pledge Agreement;

(u) the Parent Pledge Agreement;

(v) the 2014 Additional Pledge Agreement;

 

5



--------------------------------------------------------------------------------

(w) the Contribution and Subrogation Agreement dated as of the 2015 Closing Date
among the Borrowers;

(x) the Amended and Restated Cash Management Agreement dated as of the 2014
Closing Date among the 2014 Existing Borrowers, the Servicer on behalf of the
Trustee, Deutsche Bank Trust Company Americas, as agent, and the Manager,
including the Joinder and Amendment to Cash Management Agreement dated as of the
2015 Closing Date among the Borrowers, the Servicer on behalf of the Trustee,
Deutsche Bank Trust Company Americas, as agent, and the Manager (the “Cash
Management Agreement”);

(y) the Deposit Account Control Agreements relating to the Borrowers;

(z) the Environmental Indemnity, including (i) the Joinder to Environmental
Indemnity dated as of the 2006 Closing Date from the Initial Borrower, SBA
Sites, SBA Structures and SBA Towers, Inc., SBA Puerto Rico, Inc. and SBA USVI
(collectively, the “Released Borrowers”) to the Trustee, (ii) the Joinder to
Environmental Indemnity dated as of the 2012 Closing Date from the Initial
Borrower, SBA Sites, SBA Structures, SBA Infrastructure and SBA Monarch III to
the Trustee, (iii) the Joinder to Environmental Indemnity dated as of the 2013
Closing Date from the Initial Borrower, SBA Sites, SBA Structures, SBA
Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV, SBA Monarch I
and SBA USVI to the Trustee, (iv) the Joinder to Environmental Indemnity dated
as of the 2014 Closing Date from the 2014 Existing Borrowers to the Trustee and
(v) the Joinder to Environmental Indemnity dated as of the 2015 Closing Date
from the Borrowers to the Trustee;

(aa) the Management Agreement, including (i) the Joinder and Amendment to
Management Agreement dated as of the 2006 Closing Date among the Initial
Borrower, SBA Sites, SBA Structures, the Released Borrowers, the Manager and the
Trustee, (ii) the Joinder and Amendment to Management Agreement dated as of the
2012 Closing Date among the Initial Borrower, SBA Sites, SBA Structures, SBA
Infrastructure and SBA Monarch III, the Manager and consented to by the
Servicer, (iii) the Joinder and Amendment to Management Agreement dated as of
the 2013 Closing Date among the Initial Borrower, SBA Sites, SBA Structures, SBA
Infrastructure, SBA Monarch III, SBA TC PR, SBA TC, SBA Towers IV, SBA Monarch I
and SBA USVI, the Manager and consented to by the Servicer, (iv) the Joinder and
Amendment to Management Agreement dated as of the 2014 Closing Date among the
2014 Existing Borrowers, the Manager and consented to by the Servicer and
(v) the Joinder and Amendment to Management Agreement dated as of the 2015
Closing Date among the Borrowers, the Manager, SBA Finance and consented to by
the Servicer;

(bb) the Sub-Management Agreement;

 

6



--------------------------------------------------------------------------------

(cc) the Assignment and Subordination of Management Agreement, including (i) the
Joinder to Assignment and Subordination of Management Agreement dated as of the
2006 Closing Date among the Initial Borrower, SBA Sites, SBA Structures, the
Released Borrowers and the Manager, (ii) the Joinder to Assignment and
Subordination of Management Agreement dated as of the 2012 Closing Date among
the Initial Borrower, SBA Sites, SBA Structures, SBA Infrastructure and SBA
Monarch III and the Manager, (iii) the Joinder to Assignment and Subordination
of Management Agreement dated as of the 2013 Closing Date among the Initial
Borrower, SBA Sites, SBA Structures, SBA Infrastructure, SBA Monarch III, SBA TC
PR, SBA TC, SBA Towers IV, SBA Monarch I and SBA USVI and the Manager, (iv) the
Joinder to Assignment and Subordination of Management Agreement dated as of the
2014 Closing Date among the 2014 Existing Borrowers and the Manager and (v) the
Joinder to Assignment and Subordination of Management Agreement dated as of the
2015 Closing Date among the Borrowers and the Manager; and

(dd) the Advance Reimbursement Agreement, including (i) the Joinder to Advance
and Reimbursement Agreement dated as of the 2006 Closing Date among the Initial
Borrower, SBA Sites, SBA Structures, the Released Borrowers, the Servicer and
the Trustee, (ii) the Joinder to Advance and Reimbursement Agreement dated as of
the 2012 Closing Date among the Initial Borrower, SBA Sites, SBA Structures, SBA
Infrastructure and SBA Monarch III, the Servicer and the Trustee, (iii) the
Joinder to Advance and Reimbursement Agreement dated as of the 2013 Closing Date
among the Initial Borrower, SBA Sites, SBA Structures, SBA Infrastructure, SBA
Monarch III, SBA TC PR, SBA TC, SBA Towers IV, SBA Monarch I and SBA USVI, the
Servicer and the Trustee, (iv) the Joinder to Advance and Reimbursement
Agreement dated as of the 2014 Closing Date among the 2014 Existing Borrowers,
the Servicer and the Trustee and (v) the Joinder to Advance and Reimbursement
Agreement dated as of the 2015 Closing Date among the Borrowers, the Servicer
and the Trustee.

The following agreements are referred to herein as the “Closing Date Transaction
Documents”:

 

  (a) this Purchase Agreement (the “Agreement”);

 

  (b) the Second Trust Agreement Supplement;

 

  (c) the Offered Securities;

 

  (d) the Second Loan Agreement Supplement;

 

  (e) the 2016-1C Note;

 

  (f) the Ratification of the Payment Guaranty and Pledge;

 

7



--------------------------------------------------------------------------------

  (g) the Ratification of the Parent Guaranty and Pledge;

 

  (h) the Ratification of Additional Guaranty and Pledge;

 

  (i) the Amendment to Management Agreement dated as of the Closing Date among
the Borrowers, the Manager, SBA Finance and consented to by the Servicer; and

 

  (j) the Indemnification Agreement dated as of the Closing Date among the
Servicer, SBA Finance and the Representatives, as representatives of the several
Initial Purchasers listed in Schedule I hereto.

The Existing Transaction Documents and the Closing Date Transaction Documents
are referred to herein as the “Transaction Documents.” The Borrowers, the
Depositor, the Guarantor, SBA Holdings, the 2014 Additional Guarantors, the
Manager and the Sub-Manager are referred to herein as the “Transaction Parties.”

The Offered Securities will be offered and sold to the initial purchasers named
in Schedule I annexed hereto (the “Initial Purchasers”) for whom Barclays
Capital Inc., Citigroup Global Markets Inc. and Wells Fargo Securities, LLC are
acting as representatives (the “Representatives”) without being registered under
the Securities Act of 1933, as amended (the “Securities Act”), in reliance upon
an exemption therefrom. In consultation with the Representatives, SBA Finance
has prepared a preliminary offering memorandum, dated June 16, 2016 (the
“Preliminary Offering Memorandum”), a pricing term sheet substantially in the
form attached hereto as Schedule II (the “Pricing Term Sheet”) setting forth the
terms of the Offered Securities omitted from the Preliminary Offering Memorandum
and a final offering memorandum, dated June 21, 2016 (the “Offering
Memorandum”), setting forth information concerning the Borrowers, the Manager,
SBA Finance, SBA Parent and certain affiliated and unaffiliated entities, the
Closing Date Sites, the Leases, the Lessees and the Offered Securities. The
Preliminary Offering Memorandum, together with the Pricing Term Sheet and the
documents listed on Schedule III hereto are collectively referred to as the
“Pricing Disclosure Package.” “Applicable Time” means 2:00 p.m. (New York City
time) on the date of this Agreement. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by SBA Finance to the Initial Purchasers pursuant to the terms of this
Agreement. Any references herein to the Offering Memorandum shall be deemed to
include all amendments and supplements thereto. SBA Finance hereby confirms that
it has authorized the use of the Pricing Disclosure Package and the Offering
Memorandum in connection with the offering and resale of the Offered Securities
by the Initial Purchasers in accordance with Section 2.

SBA Finance and the Trustee hereby confirm their agreement with the Initial
Purchasers concerning the purchase of the Offered Securities from the Trustee by
the Initial Purchasers.

1. Representations, Warranties and Agreements of SBA Finance.

SBA Finance represents and warrants to, and agrees with, the Initial Purchasers
on and as of the date hereof and the Closing Date that:

 

8



--------------------------------------------------------------------------------

(i) The Preliminary Offering Memorandum and the Marketing Materials (as
hereinafter defined) (when read together with the Preliminary Offering
Memorandum) as of their respective dates, did not, the Pricing Disclosure
Package, as of the Applicable Time, did not, and as of the Closing Date, will
not, and the Offering Memorandum, as of its date and as of the Closing Date,
will not, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading, except that this
representation and warranty does not apply to statements in or omissions from
the Pricing Disclosure Package or the Offering Memorandum made in reliance upon
and in conformity with the Initial Purchasers’ Information (as defined in
Section 7(e)) or the Servicer Information (as defined in Section 7(a));

(ii) Each of the Preliminary Offering Memorandum and the Offering Memorandum, as
of its respective date, contained or contains all of the information that, if
requested by a prospective purchaser of the Offered Securities, would be
required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act;

(iii) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 2 and their compliance with the agreements set
forth therein, it is not necessary, in connection with the issuance and sale of
the Offered Securities to the Initial Purchasers and the offer, resale and
delivery of the Offered Securities by the Initial Purchasers in the manner
contemplated by this Agreement, the Preliminary Offering Memorandum and the
Offering Memorandum, to register the Offered Securities under the Securities
Act;

(iv) Each of the Depositor, SBA Holdings, the Guarantor, SBA Properties, SBA
Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC,
SBA Towers IV, SBA Monarch I, SBA GC, SBA Towers VII, SBA Towers V, SBA Towers
VI, SBA GC Parent I, SBA GC Parent II and SBA GC Holdings has been duly formed
as a limited liability company and is validly existing and in good standing
under the laws of the State of Delaware, is qualified to do business and is in
good standing as a foreign limited liability company in each jurisdiction or
place where the nature of its properties or the conduct of its business requires
such registration or qualification, except where the failure to be duly
registered or qualified would not have caused a Material Adverse Effect, and has
the requisite power and authority to own or hold its properties and to conduct
the business in which it is engaged as described in the Preliminary Offering
Memorandum and the Offering Memorandum;

(v) Each of SBA Senior Finance and the Sub-Manager has been duly formed as a
limited liability company and is validly existing and in good standing under the
laws of the State of Florida, is qualified to do business and is in good
standing as a foreign limited liability company in each jurisdiction or place
where the nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material

 

9



--------------------------------------------------------------------------------

Adverse Effect, and has the requisite power and authority to own or hold its
properties and to conduct the business in which it is engaged as described in
the Preliminary Offering Memorandum and the Offering Memorandum;

(vi) The Manager is duly incorporated and is validly existing and in good
standing under the laws of the State of Florida, is qualified to do business and
is in good standing as a foreign corporation in each jurisdiction or place where
the nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material Adverse Effect, and has all the
requisite corporate power and authority to own, lease and operate its properties
and to conduct the business in which it is engaged as described in the
Preliminary Offering Memorandum and the Offering Memorandum;

(vii) SBA USVI is duly incorporated and is validly existing and in good standing
under the laws of the U.S. Virgin Islands, is qualified to do business and is in
good standing as a foreign corporation in each jurisdiction or place where the
nature of its properties or the conduct of its business requires such
registration or qualification, except where the failure to be duly registered or
qualified would not have caused a Material Adverse Effect, and has all the
requisite corporate power and authority to own, lease and operate its properties
and to conduct the business in which it is engaged as described in the
Preliminary Offering Memorandum and the Offering Memorandum;

(viii) Each of the Depositor, SBA Holdings, the Guarantor, SBA Properties, SBA
Structures, SBA Sites, SBA Infrastructure, SBA Monarch III, SBA TC PR, SBA TC,
SBA Towers IV, SBA Monarch I, SBA GC, SBA Towers VII, SBA Towers V, SBA Towers
VI, SBA GC Parent I, SBA GC Parent II, SBA GC Holdings and the Sub-Manager has
all requisite limited liability company power and authority to execute, deliver
and perform its obligations under the Transaction Documents to which it is a
party;

(ix) Each of SBA USVI and the Manager has all requisite corporate power and
authority to execute, deliver and perform its obligations under the Transaction
Documents to which it is a party;

(x) SBA Finance has all requisite limited liability company power and authority
to execute, deliver and perform its obligations under this Agreement;

(xi) This Agreement has been duly authorized, executed and delivered by SBA
Finance;

(xii) On the Closing Date, the Offered Securities will have been duly and
validly authorized and, when the Offered Securities are duly and validly
executed by or on behalf of the Trustee, authenticated by the Certificate
Registrar and delivered in accordance with the Trust Agreement and delivered and
paid for as provided herein, will be validly issued and outstanding and entitled
to the benefits and security afforded by the Trust Agreement;

 

10



--------------------------------------------------------------------------------

(xiii) Each of the Existing Transaction Documents to which each Transaction
Party is a party has been duly authorized, executed and delivered by such
Transaction Party and, assuming due authorization, execution and delivery by the
other parties thereto, constitutes the legal, valid and binding obligation of
such Transaction Party enforceable against such Transaction Party in accordance
with its terms (subject to (i) bankruptcy, insolvency, reorganization,
fraudulent conveyance or transfer, moratorium or similar laws affecting
creditors’ rights generally; (ii) general principles of equity (regardless of
whether enforceability is considered in a proceeding in equity or at law); and
(iii) the qualification that certain remedial provisions of the Existing
Transaction Documents are or may be unenforceable in whole or in part under the
laws of the State of New York, but the inclusion of such provisions does not
make the remedies afforded by the Existing Transaction Documents inadequate for
the practical realization of the rights and benefits purported to be provided by
the Existing Transaction Documents except for the economic consequences
resulting from any delay imposed by, or any procedure required by, applicable
New York laws, rules, regulations and court decisions and by constitutional
requirements in and of the State of New York);

(xiv) Each of the Closing Date Transaction Documents (other than this Agreement)
to which each Transaction Party will be a party will be duly authorized,
executed and delivered by such Transaction Party on or prior to the Closing Date
and, assuming due authorization, execution and delivery by the other parties
thereto, will constitute the legal, valid and binding obligation of such
Transaction Party enforceable against such Transaction Party in accordance with
its terms (subject to (i) bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium or similar laws affecting creditors’ rights
generally; (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law); and (iii) the
qualification that certain remedial provisions of the Closing Date Transaction
Documents are or may be unenforceable in whole or in part under the laws of the
State of New York, but the inclusion of such provisions does not make the
remedies afforded by the Closing Date Transaction Documents inadequate for the
practical realization of the rights and benefits purported to be provided by the
Closing Date Transaction Documents except for the economic consequences
resulting from any delay imposed by, or any procedure required by, applicable
New York laws, rules, regulations and court decisions and by constitutional
requirements in and of the State of New York);

(xv) The execution, delivery and performance of this Agreement by SBA Finance
and the consummation of the transactions contemplated hereby and by the
Transaction Documents, including the sale of the Offered Securities by the
Trustee, will not conflict with, or result in a breach or violation of any of
the terms or provisions of, or (including with the giving of notice or the lapse
of time or both) constitute a default under (i) any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which SBA Finance is a
party or by which SBA Finance is bound or to which any of the properties or
assets of SBA Finance is subject, (ii) the provisions of the operating agreement
of SBA Finance or (iii) any statute or any order, rule or regulation of any
court or governmental agency or body having jurisdiction over SBA Finance or any
of its properties or assets, except in the cases of clause (i) or (iii), such
breaches, violations or defaults that in the aggregate would not reasonably be
expected to have a Material Adverse Effect;

 

11



--------------------------------------------------------------------------------

(xvi) The execution, delivery and performance of the Existing Transaction
Documents to which each Transaction Party is a party by such Transaction Party
and the consummation of the transactions contemplated thereby do not and will
not conflict with, or result in a breach or violation of any of the terms or
provisions of, or (including with the giving of notice or the lapse of time or
both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Transaction Party
is a party or by which such Transaction Party is bound or to which any of the
properties or assets of such Transaction Party is subject, (ii) the provisions
of the operating agreement, certificate of incorporation, certificate of
formation and by-laws or other constitutive documents of such Transaction Party
or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Transaction Party or
any of its properties or assets, except in the cases of clause (i) or (iii),
such breaches, violations or defaults that in the aggregate would not reasonably
be expected to have a Material Adverse Effect;

(xvii) The execution, delivery and performance of the Closing Date Transaction
Documents to which each Transaction Party will be a party by such Transaction
Party and the consummation of the transactions contemplated thereby will not
conflict with, or result in a breach or violation of any of the terms or
provisions of, or (including with the giving of notice or the lapse of time or
both) constitute a default under (i) any indenture, mortgage, deed of trust,
loan agreement or other agreement or instrument to which such Transaction Party
is a party or by which such Transaction Party is bound or to which any of the
properties or assets of such Transaction Party is subject, (ii) the provisions
of the operating agreement, certificate of incorporation, certificate of
formation and by-laws or other constitutive documents of such Transaction Party
or (iii) any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over such Transaction Party or
any of its properties or assets, except in the cases of clause (i) or (iii),
such breaches, violations or defaults that in the aggregate would not reasonably
be expected to have a Material Adverse Effect;

(xviii) No consent, approval, authorization or order of, or filing or
registration with, any court or any regulatory authority or other governmental
agency or body is required for the execution, delivery and performance by SBA
Finance of this Agreement and the sale of the Offered Securities by the Trustee
and the consummation of the transactions contemplated hereby except as may be
required by the securities or Blue Sky laws of any state of the United States or
any foreign jurisdiction in connection with the sale of the Offered Securities;

(xix) No consent, approval, authorization or order of, or filing or registration
with, any court or any regulatory authority or other governmental agency or body
is required for the execution, delivery and performance of the Transaction
Documents to which each Transaction Party is or will be a party by such
Transaction Party and the consummation by such Transaction Party of the
transactions contemplated by such Transaction Documents;

 

12



--------------------------------------------------------------------------------

(xx) There are no legal or governmental proceedings pending or, to the knowledge
of SBA Finance, threatened against any Transaction Party or to which any of the
respective properties of the Transaction Parties is subject, that are not
disclosed in the Preliminary Offering Memorandum and the Offering Memorandum and
which are reasonably likely to have a Material Adverse Effect or to materially
affect the issuance or sale of the Offered Securities or the consummation of any
of the other transactions contemplated by the Transaction Documents;

(xxi) None of the Transaction Parties is (i) in violation of its operating
agreement, certificate of incorporation, certificate of formation and by-laws or
other constitutive documents, (ii) in default, and no event has occurred which,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant or condition contained in
any indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it, other than, a default or violation described in clauses
(ii) and (iii) which is not reasonably likely to have a Material Adverse Effect;

(xxii) The Guarantor is the sole holder of the capital stock or the sole member,
as applicable, of each of the Borrowers (other than SBA GC), SBA GC Parent I and
SBA GC Parent II and owns such stock or membership interests therein, as
applicable, free and clear of Liens, other than Liens created under the
Transaction Documents;

(xxiii) SBA GC Parent I and SBA GC Parent II are the only members of SBA GC
Holdings and own their membership interest in SBA GC Holdings free and clear of
Liens, other than Liens created under the Transaction Documents;

(xxiv) SBA GC Holdings is the sole member of SBA GC and owns the membership
interests in SBA GC free and clear of Liens, other than Liens created under the
Transaction Documents;

(xxv) SBA Holdings is the sole member of the Guarantor and owns the membership
interests in the Guarantor free and clear of Liens, other than Liens created
under the Transaction Documents;

(xxvi) SBA Finance is the sole member of each of SBA Holdings and the Depositor
and owns its membership interests in SBA Holdings and the Depositor free and
clear of Liens;

(xxvii) SBA Finance has provided a written representation (the “17g-5
Representation”) to each nationally recognized statistical rating organization
hired by SBA Finance to rate the Offered Securities, which satisfies the
requirements of paragraph (a)(3)(iii) of Rule 17g-5 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) (“Rule 17g-5”), a copy of which has
been delivered to each Initial Purchaser, and SBA Finance has complied with the
17g-5 Representation;

 

13



--------------------------------------------------------------------------------

(xxviii) Ernst & Young LLP (“E&Y”), whose review reports are included or
incorporated by reference in the Preliminary Offering Memorandum and the
Offering Memorandum and who has delivered the initial letter referred to in
Section 5(d) hereof, are independent public accountants as required by the
Securities Act and the rules and regulations promulgated thereunder (the “Rules
and Regulations”) and were independent accountants as required by the Securities
Act and the Rules and Regulations during the periods covered by the financial
statements on which they reported included or incorporated by reference in the
Preliminary Offering Memorandum and the Offering Memorandum;

(xxix) The historical financial statements (including the related notes)
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum present fairly in all material respects the financial
condition, results of operations and cash flows of the entities purported to be
shown thereby, at the dates and for the periods indicated, and have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
consistently applied throughout such periods. Such historical financial
statements fairly present the financial position of the entities purported to be
shown thereby at the respective dates indicated and the results of operations
for the respective periods indicated, in each case in accordance with GAAP
consistently applied throughout such periods. The other financial information
and data included in the Pricing Disclosure Package and the Offering Memorandum
are, in all material respects, accurately presented and prepared on a basis
consistent with such financial statements and the books and records of the
Borrowers;

(xxx) Since the date as of which information is given in the Pricing Disclosure
Package, there has not occurred a Material Adverse Effect or an event which has
had a material adverse effect on the general affairs, management, consolidated
financial position, stockholders’ equity, results of operations, business or
prospects of SBA Parent and its subsidiaries taken as a whole (a “SBA Parent
Material Adverse Effect”), nor to SBA Finance’s knowledge, after due inquiry,
has there occurred any development or event involving a prospective Material
Adverse Effect or a prospective SBA Parent Material Adverse Effect;

(xxxi) None of SBA Finance or the Transaction Parties is currently or will be,
upon sale of the Offered Securities in accordance herewith and the application
of the net proceeds therefrom as described in the Preliminary Offering
Memorandum and the Offering Memorandum under the caption “Use of Proceeds,”
required to register as an “investment company” within the meaning of the
Investment Company Act of 1940, as amended (the “1940 Act”);

(xxxii) The Trust Agreement is not required to be qualified under the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”);

(xxxiii) The Trust is not a “covered fund” under Section 13 of the U.S. Bank
Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder because the Trust may rely on the non-exclusive exemption
provided by Section 3(c)(5) of the 1940 Act;

 

14



--------------------------------------------------------------------------------

(xxxiv) No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Pricing
Disclosure Package or the Offering Memorandum has been made or reaffirmed
without a reasonable basis or has been disclosed other than in good faith;

(xxxv) The statements in the Preliminary Offering Memorandum and the Offering
Memorandum under the headings “Description of the Mortgage Loan,” “The
Guaranties,” “The Management Agreement,” “Description of the Securities” and
“Description of the Trust Agreement” to the extent such statements summarize
material terms of the Transaction Documents, fairly summarize such terms in all
material respects;

(xxxvi) The industry-related, tower-related and customer-related data and
estimates included in the Pricing Disclosure Package and the Offering Memorandum
are based on or derived from sources which SBA Finance believes to be reliable
and accurate;

(xxxvii) Neither SBA Finance nor any affiliate (as defined in Rule 501(b) of
Regulation D (“Regulation D”) under the Securities Act) of SBA Finance has
directly, or through any agent (provided that no representation is made as to
the Initial Purchasers or any person acting on their behalf), (i) sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which is or could be integrated with
the offering and sale of the Offered Securities in a manner that would require
the registration of the Offered Securities under the Securities Act or
(ii) engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D, including, but not limited to, advertisements,
articles, notices or other communications published in any newspaper, magazine,
or similar medium or broadcast over television or radio, or any seminar or
meeting whose attendees have been invited by any general solicitation or general
advertising) in connection with the offering of the Offered Securities;

(xxxviii) When the Offered Securities are issued and delivered pursuant to this
Agreement, the Offered Securities will not be of the same class (within the
meaning of Rule 144A under the Securities Act) as securities that are listed on
a national securities exchange registered under Section 6 of the Exchange Act or
that are quoted in a United States automated inter-dealer quotation system;

(xxxix) Neither SBA Finance nor any of affiliate of SBA Finance or any person
acting on their behalf has engaged or will engage during the applicable
restricted period in any directed selling efforts within the meaning of Rule
902(b) of Regulation S with respect to the Offered Securities, and SBA Finance
and the affiliates of SBA Finance and all persons acting on their behalf have
complied with and will comply with the offering restriction requirements of
Regulation S in connection with the offering of the Offered Securities outside
the United States; provided that no representation is made as to the Initial
Purchasers or any person, acting on their behalf;

(xl) Assuming the accuracy of the representations and warranties of the Initial
Purchasers contained in Section 2 and their compliance with the agreements set

 

15



--------------------------------------------------------------------------------

forth therein, the sale of the Offered Securities pursuant to Regulation S are
“offshore transactions” and, to the knowledge of SBA Finance, are not part of a
plan or scheme to evade the registration provisions of the Securities Act;

(xli) Neither SBA Finance nor any affiliate of SBA Finance has taken or may
take, directly or indirectly, any action designed to cause or result in, or
which has constituted or which might reasonably be expected to constitute, the
stabilization or manipulation of the price of the Offered Securities to
facilitate the sale or resale of the Offered Securities;

(xlii) On and immediately after the Closing Date, each of the Transaction
Parties (after giving effect to the Closing Date Mortgage Loan Increase, the
repayment of the 2010-2C Note, the issuance of the Offered Securities and to the
other transactions related thereto as described in the Preliminary Offering
Memorandum and the Offering Memorandum) will not be insolvent within the meaning
of the Bankruptcy Code and none of the Transaction Parties is the subject of any
voluntary or involuntary case or proceeding seeking liquidation, reorganization
or other relief with respect to itself or its debts under any bankruptcy or
insolvency law and no Event of Bankruptcy has occurred with respect to any
Transaction Party;

(xliii) Neither SBA Finance nor the Depositor has engaged any third-party to
provide “due diligence services” (as defined in Rule 17g-10(d)(1) under the
Exchange Act) relating to the Offered Securities, other than E&Y and Deloitte &
Touche LLP (“Deloitte”), or obtained a “third-party due diligence report” (as
defined in Rule 15Ga-2 under the Exchange Act (“Rule 15Ga-2”)), other than the
Report of Independent Accountants on Applying Agreed-Upon Procedures prepared by
E&Y, dated June 13, 2016 (the “E&Y Report”), and the Independent Accountants’
Report on Applying Agreed-Upon Procedures prepared by Deloitte, dated May 25,
2016 (the “Deloitte Report”), copies of which have been made available to the
Representatives. SBA Finance or the Depositor has complied with Rule 15Ga-2 with
respect to the E&Y Report and the Deloitte Report, including by furnishing a
Form ABS-15G containing the E&Y Report and the Deloitte Report to the Securities
Exchange Commission (the “SEC”) within the time period required by Rule 15Ga-2;
and

(xliv) As of the Closing Date, the representations and warranties of each
Transaction Party contained in the Transaction Documents to which such
Transaction Party is a party will be true and correct and are repeated herein as
though fully set forth herein.

2. Purchase and Resale of the Offered Securities.

(a) On the basis of the representations, warranties and agreements contained
herein, and subject to the terms and conditions set forth herein, the Trustee,
on behalf of the Trust, agrees to sell to the Initial Purchasers, and each of
the Initial Purchasers, severally and not jointly, agrees to purchase from the
Trustee, the principal amount of Offered Securities set forth opposite the name
of such Initial Purchaser on Schedule I hereto at a purchase price equal to
99.00% of the principal amount thereof. The Trustee shall not be obligated to
deliver any of the Offered Securities except upon payment for all of the Offered
Securities to be purchased as provided herein.

 

16



--------------------------------------------------------------------------------

(b) The Initial Purchasers have advised the Trustee that they propose to offer
the Offered Securities for resale upon the terms and subject to the conditions
set forth herein and in the Pricing Disclosure Package. Each of the Initial
Purchasers represents and warrants to, and agrees with, SBA Finance and the
Trustee that (i) it is purchasing the Offered Securities pursuant to a private
sale exempt from registration under the Securities Act and in compliance with
any applicable state or foreign securities laws, (ii) neither it nor any of its
affiliates, nor any person acting on its behalf, has solicited offers for, or
offered or sold, and neither it, nor any of its affiliates, nor any person
acting on its behalf, will solicit offers for, or offer or sell, the Offered
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) of Regulation D or in any manner involving a
public offering within the meaning of Section 4(a)(2) of the Securities Act,
(iii) it has solicited and will solicit offers for the Offered Securities only
from, and has offered or sold and will offer, sell or deliver the Offered
Securities, as part of its initial offering, only to (A) persons whom it
reasonably believes to be qualified institutional buyers (“Qualified
Institutional Buyers”) as defined in Rule 144A under the Securities Act (“Rule
144A”), or if any such person is buying for one or more institutional accounts
for which such person is acting as fiduciary or agent, only when such person has
represented to it that each such account is a Qualified Institutional Buyer to
whom notice has been given that such sale or delivery is being made in reliance
on Rule 144A and, in each case in transactions in accordance with Rule 144A,
(B) a limited number of other entities that qualify as “accredited investors”,
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act (“IAIs”),
that make certain representations and agreements to the Trustee and the Initial
Purchasers and (C) to certain non-“U.S. Persons” in “Offshore Transactions” as
defined in, and in reliance on, Regulation S under the Securities Act, and
(iv) (A) it has complied and will comply with all applicable provisions of the
Financial Services and Markets Act 2000 (the “FSMA”) with respect to anything
done by it in relation to the Offered Securities in, from, or otherwise
involving the United Kingdom, and it has only communicated or caused to be
communicated and it will only communicate or cause to be communicated any
invitation or inducement to engage in investment activity (within the meaning of
section 21 of the FSMA) received by it in connection with the issue or sale of
any Offered Securities, in circumstances in which section 21(1) of the FSMA does
not apply to the Trustee, and (B) in relation to each Member State of the
European Economic Area (each, a “Relevant Member State”) with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State, it has not made and will not make an offer of the Offered
Securities to the public in that Relevant Member State other than:

(1) to any legal entity which is a qualified investor as defined in the
Prospectus Directive;

(2) to fewer than 150 natural or legal persons (other than qualified investors
as defined in the Prospectus Directive), as permitted under the Prospectus
Directive, subject to obtaining the prior consent of the relevant dealer or
dealers nominated by SBA Finance for any such offer; or

 

17



--------------------------------------------------------------------------------

(3) in any other circumstances falling within Article 3(2) of the Prospectus
Directive.

For the purposes of the representation in clause (iv)(B) above, the expression
an “offer of Offered Securities to the public” in relation to any Offered
Securities in any Relevant Member State means the communication in any form and
by any means of sufficient information on the terms of the offer and the Offered
Securities so as to enable an investor to decide to purchase or subscribe for
the Offered Securities, as the same may be varied in that Relevant Member State
by any measure implementing the Prospectus Directive in that Relevant Member
State and the expression “Prospectus Directive” means Directive 2003/71/EC and
all amendments thereto, including Directive 2010/73/EU, and any relevant
implementing measure adopted by a Relevant Member State. The Initial Purchasers
agree that prior to or on the Closing Date the Initial Purchasers shall furnish
to each purchaser of any of the Offered Securities a copy of the Offering
Memorandum. In addition to the foregoing, the Initial Purchasers acknowledge and
agree that SBA Finance, the Trustee and, for purposes of the opinions to be
delivered to the Initial Purchasers pursuant to Section 5, counsel for SBA
Finance and for the Initial Purchasers, respectively, may rely upon the accuracy
of the representations and warranties of the Initial Purchasers and their
compliance with their agreements contained in this Section 2 (except clause
(i) of this subsection (b)), and the Initial Purchasers hereby consent to such
reliance.

(c) Each Initial Purchaser, severally and not jointly, represents and agrees
that it has not engaged any person to provide third party “due diligence
services” (as defined in Rule 17g-10(d)(1) under the Exchange Act) relating to
the Offered Securities.

(d) The Trustee, on behalf of the Trust, acknowledges and agrees that the
Initial Purchasers may sell Offered Securities to any affiliate of the Initial
Purchasers and that any such affiliate may sell Offered Securities purchased by
it to the Initial Purchasers.

3. Delivery of and Payment for the Offered Securities.

(a) Delivery of and payment for the Offered Securities shall be made at the
offices of Simpson Thacher & Bartlett LLP, New York, New York, or at such other
place as shall be agreed upon by the Representatives, SBA Finance and the
Trustee, at 10:00 A.M., New York City time, on July 7, 2016, or at such other
time or date, not later than seven full business days thereafter, as shall be
agreed upon by the Representatives, SBA Finance and the Trustee (such date and
time of payment and delivery being referred to herein as the “Closing Date”).

(b) On the Closing Date, payment of the purchase price for the Offered
Securities shall be made to the Trustee by wire or book-entry transfer of
same-day funds to such account or accounts as the Trustee shall specify prior to
the Closing Date or by such other means as the parties hereto shall agree prior
to the Closing Date against delivery to

 

18



--------------------------------------------------------------------------------

Barclays Capital Inc. on behalf of the Initial Purchasers of the Offered
Securities as described herein. Time shall be of the essence, and delivery at
the time and place specified pursuant to this Agreement is a further condition
of the obligation of the Initial Purchasers hereunder. Upon delivery, the
Offered Securities shall be in definitive form, registered in such names and in
such denominations as the Representatives shall have requested in writing not
less than two full business days prior to the Closing Date, in the case of any
Offered Securities being resold to IAIs on the Closing Date, and otherwise in
global form, registered in the name of The Depository Trust Company (“DTC”) or
its nominee and delivered through the facilities of DTC. SBA Finance agrees to
make the definitive certificates and one or more global certificates evidencing
the Offered Securities available for inspection by the Representatives in New
York, New York at least 24 hours prior to the Closing Date.

4. Further Agreements of SBA Finance

SBA Finance agrees with the Initial Purchasers:

(a) (i) to advise the Representatives promptly and, if requested, confirm such
advice in writing, of the happening of any event which makes any statement of a
material fact made in the Pricing Disclosure Package or the Offering Memorandum
untrue or which requires the making of any additions to or changes in the
Offering Memorandum in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (ii) to advise the
Representatives promptly of any order preventing or suspending the use of the
Pricing Disclosure Package or the Offering Memorandum, of any suspension of the
qualification of the Offered Securities for offering or sale in any jurisdiction
and of the initiation or threatening of any proceeding for any such purpose and
(iii) to use commercially reasonable efforts to prevent the issuance of any such
order preventing or suspending the use of the Pricing Disclosure Package or the
Offering Memorandum or suspending any such qualification and, if any such
suspension is issued, to obtain the lifting thereof at the earliest possible
time;

(b) to prepare the Offering Memorandum in a form reasonably acceptable to the
Initial Purchasers and to furnish promptly to the Initial Purchasers and counsel
for the Initial Purchasers, without charge, as many copies of the Preliminary
Offering Memorandum and the Offering Memorandum (and any amendments or
supplements thereto) as may be reasonably requested;

(c) not to amend or supplement the Offering Memorandum unless the Initial
Purchasers shall previously have been advised of, and shall not have reasonably
objected to, such amendment or supplement within a reasonable time, but in any
event not longer than five days after being furnished a copy of such amendment
or supplement;

(d) if, at any time prior to completion of the resale of the Offered Securities
by the Initial Purchasers, any event shall occur that, in the judgment of SBA
Finance or in the judgment of counsel to the Initial Purchasers, makes any
statement of a material fact in the Offering Memorandum untrue or that requires
the making of any additions to or changes in the Offering Memorandum in order to
make the statements in the Offering

 

19



--------------------------------------------------------------------------------

Memorandum, in light of the circumstances at the time that the Offering
Memorandum is delivered to prospective investors, not misleading, or if it is
necessary to amend or supplement the Offering Memorandum to comply with any
applicable laws, to promptly notify the Representatives of such event and
prepare an appropriate amendment or supplement to the Offering Memorandum so
that (i) the statements in the Offering Memorandum as amended or supplemented
will, in light of the circumstances at the time that the Offering Memorandum is
delivered to prospective investors, not be misleading and (ii) the Offering
Memorandum will comply with applicable law;

(e) for so long as the Offered Securities are outstanding and are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, to
furnish to holders of the Offered Securities and prospective purchasers of the
Offered Securities designated by such holders, upon request of such holders or
such prospective purchasers, the information required to be delivered pursuant
to Rule 144A(d)(4) under the Securities Act (the foregoing agreement being for
the benefit of the holders from time to time of the Offered Securities and
prospective purchasers of the Offered Securities designated by such holders);

(f) to promptly take from time to time such actions as the Representatives may
reasonably request to qualify the Offered Securities for offering and sale under
the securities or Blue Sky laws of such jurisdictions as the Representatives may
designate and to continue such qualifications in effect for so long as required
for the resale of the Offered Securities; and to arrange for the determination
of the eligibility for investment of the Offered Securities under the laws of
such jurisdictions as the Representatives may request; provided that none of the
Borrowers or the Trustee on behalf of the holders of the Certificates shall be
obligated to qualify as a foreign corporation in any jurisdiction in which it is
not so qualified or to file a general consent to service of process in any
jurisdiction in which it is not now so subject;

(g) to use its reasonable best efforts to do and perform all things required to
be done and performed under this Agreement by it prior to or after the Closing
Date and to satisfy all conditions precedent on its part to the delivery of the
Offered Securities;

(h) to assist the Representatives in arranging for the Offered Securities to be
eligible for clearance and settlement through DTC;

(i) not to, and to cause its affiliates not to, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as such term is
defined in the Securities Act) that would be integrated with the sale of the
Offered Securities in a manner which would require the registration under the
Securities Act of the sale to the Initial Purchasers or the resale to investors
hereunder of the Offered Securities;

(j) not to, and to use its best efforts to cause its controlled affiliates not
to, either alone or with one or more other persons, offer or sell the Offered
Securities by means of any form of general solicitation or general advertising
within the meaning of Rule 502(c) under the Securities Act or in any manner
involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act; and not to offer, sell, contract to sell or otherwise

 

20



--------------------------------------------------------------------------------

dispose of, directly or indirectly, any securities under circumstances where
such offer, sale, contract or disposition would cause the exemption afforded by
Section 4(a)(2) of the Securities Act to cease to be applicable to the offering
and sale of the Offered Securities as contemplated by this Agreement and the
Preliminary Offering Memorandum;

(k) with respect to any Offered Securities sold in reliance on Rule 903 under
the Securities Act, not to, and to use its best efforts to cause its controlled
affiliates not to, either alone or with one or more other persons, offer or sell
the Offered Securities in the United States by means of any directed selling
effort within the meaning of Rule 902 or otherwise in violation of the offering
restriction requirements of Regulation S under the Securities Act;

(l) for a period of 60 days from the date of the Offering Memorandum, not to,
directly or indirectly, sell, contract to sell, grant any option to purchase,
issue any instrument convertible into or exchangeable for, or otherwise transfer
or dispose of, any securities issued by the Trust or any other asset-backed
securities backed by wireless communications sites and related Leases owned by
SBA Parent or any of its affiliates, except with the prior written consent of
the Initial Purchasers;

(m) in connection with the offering of the Offered Securities, until the
Representatives shall have notified SBA Finance of the completion of the initial
resale of the Offered Securities, not to, and to cause its affiliated purchasers
(as defined in Regulation M under the Exchange Act) not to, either alone or with
one or more other persons, bid for or purchase, for any account in which it or
any of its affiliated purchasers has a beneficial interest, any Offered
Securities, or attempt to induce any person to purchase any Offered Securities;
and not to, and to cause its affiliated purchasers not to, make bids or purchase
for the purpose of creating actual, or apparent, active trading in or of raising
the price of the Offered Securities;

(n) in connection with the offering of the Offered Securities, until the
Representatives shall have notified SBA Finance of the completion of the initial
resale of the Offered Securities by the Initial Purchasers, to extend to each
prospective investor, at the request of the Initial Purchasers, the reasonable
opportunity to discuss with, and obtain information from, SBA Finance and its
affiliates concerning their businesses, management and financial affairs, the
Offered Securities and the terms and conditions of the offering thereof, to the
extent SBA Finance and its affiliates possess the same or can acquire it without
unreasonable effort or expense;

(o) to cause the net proceeds from the sale of the Offered Securities to be
applied as set forth in the Preliminary Offering Memorandum and the Offering
Memorandum under the heading “Use of Proceeds”, including to the payment of all
fees owing to the Initial Purchasers and the fees and expenses set forth in
Section 9 hereof;

(p) to the extent that the ratings to be provided with respect to the Offered
Securities as set forth in the Pricing Disclosure Package and the Offering
Memorandum by Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc.
(“Moody’s”) are conditional upon the furnishing of documents or the taking of
any other actions by SBA Finance or any of its affiliates, to furnish such
documents and take any such other action;

 

21



--------------------------------------------------------------------------------

(q) to comply with the 17g-5 Representation in all material respects; and

(r) for a period from the date of this Agreement until the retirement of the
Offered Securities, to cause to be furnished to the Initial Purchasers, as soon
as practicable after becoming available to SBA Finance, copies of (i) (A) any
annual statement of compliance delivered by the Servicer to the Trustee under
the Trust Agreement, (B) any annual independent public accountants’ servicing
report furnished to the Trustee pursuant to the Trust Agreement, (C) any reports
distributed by the Servicer pursuant to Section 4.02(a) or (e) of the Trust
Agreement and (D) from time to time, such other information concerning the
Offered Securities which may be furnished by the Servicer to the extent SBA
Finance possesses the same or can acquire it without unreasonable effort or
expense and (ii) (A) all annual and periodic financial reports furnished to the
Servicer or the Trustee by any of the Transaction Parties or SBA Parent and
(B) all material reports, information and correspondence sent to holders of the
Offered Securities. It is understood that, to the extent any of the information
described in the preceding sentence is posted on the Trustee’s internet website
pursuant to the Trust Agreement, the requirements of the preceding sentence
shall be deemed to have been satisfied so long as the Initial Purchasers have
access to such website.

5. Conditions to Obligations of Initial Purchasers and Trust.

The obligations of the Initial Purchasers hereunder are subject to the accuracy,
on and as of the date hereof and the Closing Date, of the representations and
warranties of SBA Finance contained herein, to the accuracy of the statements of
the other Transaction Parties and their respective officers made in any
certificates delivered pursuant hereto, to the performance by SBA Finance of its
obligations hereunder and to each of the following additional terms and
conditions:

(a) The Offering Memorandum (and any amendments or supplements thereto) shall
have been printed and copies distributed to the Initial Purchasers not later
than 11:00 a.m., New York City time, on the fourth business day following the
date of this Agreement, or at such later date and time as the Representatives
may approve in writing; and no stop order suspending the sale of the Offered
Securities in any jurisdiction shall have been issued and no proceeding for that
purpose shall have been commenced or shall be pending or threatened;

(b) The Initial Purchasers shall not have discovered and disclosed to SBA
Finance on or prior to the Closing Date that (i) the Pricing Disclosure Package,
as of the Applicable Time, contained an untrue statement of a fact which, in the
opinion of counsel for the Initial Purchasers, is material or omits to state any
fact which, in the opinion of such counsel, is material and is necessary to make
the statements therein, in light of the circumstances existing as of the
Applicable Time, not misleading or (ii) the Pricing Disclosure Package or the
Offering Memorandum, or any amendment or supplement thereto, contains an untrue

 

22



--------------------------------------------------------------------------------

statement of a fact which, in the opinion of counsel for the Initial Purchasers,
is material or omits to state any fact which, in the opinion of such counsel, is
material and is necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

(c) All corporate proceedings and other legal matters incident to the
authorization, form and validity of each of the Transaction Documents and the
Offering Memorandum, and all other legal matters relating to the Transaction
Documents and the transactions contemplated thereby, shall be reasonably
satisfactory in all material respects to the Initial Purchasers, and SBA Finance
and the Transaction Parties shall have furnished to the Initial Purchasers all
documents and information that they or their counsel may reasonably request to
enable them to pass upon such matters;

(d) On the date hereof, SBA Finance shall have furnished to the Representatives
a letter from E&Y (the “Initial Letter”), addressed to the Initial Purchasers
and dated the date hereof concerning the accounting and financial information
with respect to SBA Parent and its subsidiaries included or incorporated by
reference in the Preliminary Offering Memorandum and certain statistical
information set forth in the Preliminary Offering Memorandum and confirming that
they are independent public accountants with respect to SBA Parent and its
subsidiaries within the meaning of the Securities Act and the applicable rules
and regulations thereunder adopted by the SEC and the Public Company Accounting
Oversight Board;

(e) SBA Finance shall have furnished to the Representatives a letter from E&Y
(the “Bring-Down Letter”), addressed to the Initial Purchasers and dated the
Closing Date concerning the accounting and financial information with respect to
SBA Parent and its subsidiaries included or incorporated by reference in the
Offering Memorandum and certain statistical information set forth in the
Offering Memorandum and (i) confirming that they are independent public
accountants with respect to SBA Parent and its subsidiaries within the meaning
of the Securities Act and the applicable rules and regulations thereunder
adopted by the SEC and the Public Company Accounting Oversight Board,
(ii) stating, as of the date of the Bring-Down Letter (or, with respect to
matters involving changes or developments since the respective dates as of which
specified financial information is included or incorporated by reference in the
Offering Memorandum, as of a date not more than three business days prior to the
date of the Bring-Down Letter), that the conclusions and findings of such
accountants with respect to the financial information and other matters covered
by the Initial Letter are accurate and (iii) confirming in all material respects
the conclusions and findings set forth in the Initial Letter;

(f) SBA Finance shall have furnished to the Representatives (i) a report from a
nationally recognized accounting firm, who are independent accountants
reasonably acceptable to the Representatives (the “Independent Accounting
Firm”), dated June 16, 2016, in form and substance reasonably satisfactory to
the

 

23



--------------------------------------------------------------------------------

Representatives, concerning certain agreed upon procedures performed in respect
of the information presented in the Preliminary Offering Memorandum on the Cover
and under the captions “Security Summary,” “Summary of Memorandum,” “Risk
Factors,” “The Business of the Closing Date Borrowers,” “The Closing Date
Sites,” “The Tenant Leases,” “Description of the Mortgage Loan,” “Security for
the Mortgage Loan,” “Description of the Securities” and “Yield and Maturity
Considerations” and certain information in the Sales Slides (as hereinafter
defined) addressed to the Initial Purchasers and (ii) a report from the
Independent Accounting Firm, dated on or about June 21, 2016, in form and
substance reasonably satisfactory to the Representatives, concerning certain
agreed upon procedures performed in respect of the information presented in the
Offering Memorandum on the Cover and under the captions “Security Summary,”
“Summary of Memorandum,” “Risk Factors,” “The Business of the Closing Date
Borrowers,” “The Closing Date Sites,” “The Tenant Leases,” “Description of the
Mortgage Loan,” “Security for the Mortgage Loan,” “Description of the
Securities” and “Yield and Maturity Considerations” addressed to the Initial
Purchasers;

(g) The Closing Date Transaction Documents shall have been executed and
delivered by the parties thereto in form satisfactory to the Representatives;
the Transaction Documents shall be in full force and effect, the representations
and warranties of the parties thereto contained in the Transaction Documents
shall be true and correct and each of such parties shall have performed its
obligations thereunder required to be performed on or prior to the Closing Date;

(h) The Offered Securities shall have been duly executed and delivered by the
Trustee and duly authenticated by the Certificate Registrar and shall be
eligible for clearance and settlement through DTC;

(i) The Representatives and the Trustee shall have received a letter from
Moody’s stating that the Offered Securities have received a rating of “A2(sf)”
and a letter from Fitch stating that the Offered Securities have received a
rating of “Asf”;

(j) Subsequent to the execution and delivery of this Agreement there shall not
have occurred any of the following: (i) trading in securities generally on the
New York Stock Exchange, the Nasdaq National Market or in the over-the-counter
market, or trading in any securities of SBA Parent on any exchange or in the
over-the-counter market, shall have been suspended or minimum prices shall have
been established on any such exchange or such market by the SEC, by such
exchange or by any other regulatory body or governmental authority having
jurisdiction, (ii) a material disruption in securities settlement, payment or
clearance services in the United States, (iii) a banking moratorium shall have
been declared by Federal or state authorities, (iv) any attack on, outbreak or
escalation of hostilities or act of terrorism involving the United States, any
declaration of war by Congress or any other national or international calamity,
crisis or emergency if, in the judgment of the Representatives, the effect of
any such

 

24



--------------------------------------------------------------------------------

attack, outbreak, escalation, act, declaration, calamity, crisis or emergency
makes it impractical or inadvisable to proceed with the completion of the
offering or sale of and payment for the Offered Securities, or (v) the
occurrence of any other calamity, crisis (including without limitation as a
result of terrorist activities), or material adverse change in general economic,
political or financial conditions (or the effect of international conditions on
the financial markets in the United States shall be such) as to make it, in the
judgment of the Representatives, impracticable or inadvisable to proceed with
the offering or delivery of the Offered Securities being delivered on the
Closing Date on the terms and in the manner contemplated by this Agreement and
in the Offering Memorandum (exclusive of any amendment or supplement thereto) or
that, in the judgment of the Representatives, would materially and adversely
affect the financial markets or the markets for the Offered Securities and or
debt or equity securities;

(k) Since the date as of which information is given in the Pricing Disclosure
Package, there shall not have occurred any change, or any development which
would reasonably be expected to involve a prospective change, in or affecting
the financial condition, or in the business, assets or results of operations, of
SBA Finance or any Transaction Party, or in the Trust Fund, other than as set
forth in or contemplated by the Pricing Disclosure Package and the Offering
Memorandum at the date of this Agreement, the effect of which is, in the
Representatives’ judgment, such as to make it impracticable or inadvisable to
market or sell the Offered Securities on the terms and in the manner
contemplated in the Preliminary Offering Memorandum and the Offering Memorandum
(exclusive of any amendment or supplement thereto);

(l) The Representatives and the Trustee shall have received evidence reasonably
satisfactory to the Representatives and their counsel, that all amendments to
all Mortgages with respect to all Mortgaged Sites of the Borrowers included in
the Closing Date Sites required to be filed in connection with the Closing Date
Mortgage Loan Increase have been prepared and are ready to be filed;

(m) (1) The Representatives and the Trustee shall have received an opinion of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, special New York counsel to SBA
Finance and the Transaction Parties, dated the Closing Date and addressed to the
Initial Purchasers, regarding due authorization, execution and delivery of the
Transaction Documents by each of the Transaction Parties other than SBA USVI,
the Manager and the Sub-Manager, and, with respect to the Transaction Documents
to which the Depositor is a party, the Depositor, due authorization of the
direction by the Borrowers to the Trustee and the Certificate Registrar to
execute and authenticate the Offered Securities, due authorization of the order
by the Depositor to the Trustee to enter into this Agreement, with respect to
the Transaction Parties, the enforceability of the Transaction Documents (other
than this Agreement), the Offered Securities’ entitlement to the benefits of the
Trust Agreement, required authorizations and consents of federal and New York
governmental authorities, no violations of federal or New York

 

25



--------------------------------------------------------------------------------

law or regulation, the validity of the security interests created under the
Transaction Documents, the perfection and priority of those security interests
created under the Transaction Documents the perfection and priority of which is
governed by New York law, the exemption from registration of the Offered
Securities under the Securities Act, the exemption from qualification of the
Trust Agreement under the Trust Indenture Act, the exemption from registration
as an “investment company” under the 1940 Act of the Trust (to the effect that
the Trust does not rely solely on the exemption from the definition of
“investment company” set forth in Section 3(c)(1) and/or 3(c)(7) of the 1940
Act), SBA Holdings, the Guarantor, the Borrowers and the 2014 Additional
Guarantors and such other matters as the Representatives may reasonably request,
each in form and substance reasonably satisfactory to the Representatives and
their counsel (in each case subject to customary exceptions, assumptions and
qualifications);

(2) The Representatives shall have received an opinion of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special New York counsel to SBA Finance and the
Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, (A) to the effect that the Offered Securities, the Loan Agreement,
the Trust Agreement, the Cash Management Agreement, the Payment Guaranty, the
Parent Guaranty, the 2014 Additional Guaranty and the Management Agreement
conform in all material respects to their descriptions contained in the Pricing
Disclosure Package and the Offering Memorandum, (B) to the effect that the
statements in the Pricing Disclosure Package and the Offering Memorandum under
the caption “Certain ERISA Considerations,” to the extent such statements
constitute summaries of United States federal or New York State statutes, rules
and regulations, or portions of them, are accurate in all material respects. and
(C) such other matters as the Representatives may reasonably request, each in
form and substance reasonably satisfactory to the Representatives and their
counsel; and

(3) The Representatives shall have received a letter of Paul, Weiss, Rifkind,
Wharton & Garrison LLP, special New York counsel to SBA Finance and the
Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, relating to negative assurances with respect to the Pricing
Disclosure Package as of the Applicable Time and the Offering Memorandum as of
its date and the Closing Date, in form and substance reasonably satisfactory to
the Representatives and their counsel;

(n) The Representatives and the Trustee shall have received an opinion of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, special New York counsel to the
Transaction Parties, dated the Closing Date and addressed to the Initial
Purchasers, regarding the substantive nonconsolidation of the assets and
liabilities of the Borrowers, SBA Holdings, the Guarantor or the 2014 Additional
Guarantors with those of SBA Finance, in form and substance reasonably
satisfactory to the Representatives and their counsel;

 

26



--------------------------------------------------------------------------------

(o) The Representatives and the Trustee shall have received an opinion of Paul,
Weiss, Rifkind, Wharton & Garrison LLP, special United States federal income tax
counsel to SBA Finance, dated the Closing Date and addressed to the Initial
Purchasers, that (i) the statements made in the Preliminary Offering Memorandum
and the Offering Memorandum under the heading “Certain U.S. Federal Income Tax
Considerations,” to the extent such statements summarize material tax
consequences of the purchase, beneficial ownership and disposition of the
Offered Securities to the holders thereof described therein, are correct in all
material respects, (ii) (A) the Component of the Mortgage Loan corresponding to
the Offered Securities will be characterized as indebtedness for United States
federal income tax purposes and (B) the Trust will be treated as a grantor trust
and will not be classified as an association taxable as a corporation or as a
publicly-traded partnership taxable as a corporation for United States federal
income tax purposes, (iii) none of the issuance of the Offered Securities and
the increase in the outstanding principal amount of the Mortgage Loan by the
Closing Date Mortgage Loan Increase will result in an Adverse Tax Status Event,
and (iv) otherwise satisfying the condition to the Closing Date Mortgage Loan
Increase set forth in Section 3.2(A)(vi) of the Loan Agreement, in form and
substance reasonably satisfactory to the Representatives and their counsel;

(p) The Representatives and the Trustee shall have received an opinion of
Greenberg Traurig LLP, Florida counsel to SBA Finance, the Manager and the
Sub-Manager, dated the Closing Date and addressed to the Initial Purchasers,
regarding organizational matters, power and authority, due authorization,
execution and delivery of the Transaction Documents by SBA Finance, the Manager
and the Sub-Manager, absence of litigation, no conflicts with organizational
documents, Florida laws or regulations, court orders or contracts, required
authorizations and consents of Florida governmental authorities, the exemption
from regulation as an “investment company” under the 1940 Act of SBA Finance,
the Manager and the Sub-Manager and such other matters as the Representatives
may reasonably request, in form and substance reasonably satisfactory to the
Representatives and their counsel;

(q) The Representatives and the Trustee shall have received an opinion of
Dudley, Topper and Feuerzeig, LLP, U.S. Virgin Islands counsel to SBA USVI, or
other counsel reasonably satisfactory to the Representatives and their counsel,
dated the Closing Date and addressed to the Initial Purchasers, regarding
organizational matters, power and authority, due authorization, execution and
delivery of the Transaction Documents by SBA USVI, absence of litigation, no
conflicts with organizational documents, U.S. Virgin Islands laws or
regulations, court orders or contracts, required authorizations and consents of
U.S. Virgin Islands governmental authorities, regarding the filed UCC-1
financing statement, the perfection and priority of the security interests
created under the Transaction Documents the perfection and priority of which is
governed by U.S. Virgin Islands law and such other matters as the
Representatives may reasonably request, in form and substance reasonably
satisfactory to the Representatives and their counsel;

 

27



--------------------------------------------------------------------------------

(r) The Representatives and the Trustee shall have received an opinion of
Richards, Layton & Finger, PA, special Delaware counsel to the Borrowers (other
than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors, regarding the due organization of each of the Borrowers
(other than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors, no conflicts with organizational documents and Delaware
laws or regulations, the enforceability of the limited liability company
agreement of each of the Borrowers (other than SBA USVI), the Depositor, SBA
Holdings, the Guarantor and the 2014 Additional Guarantors, including certain
provisions thereof relating to the filing of a voluntary bankruptcy petition,
the rights of a judgment creditor of such members against the property of the
Borrowers (other than SBA USVI), the Depositor, SBA Holdings, the Guarantor and
the 2014 Additional Guarantors, as applicable, treatment as a separate legal
entity and the impact of the bankruptcy or dissolution of such members on the
Borrowers (other than SBA USVI), the Depositor, SBA Holdings, the Guarantor and
the 2014 Additional Guarantors, as applicable, in form and substance reasonably
satisfactory to the Representatives and their counsel;

(s) The Representatives and the Trustee shall have received an opinion of
Richards, Layton & Finger, PA, special Delaware counsel to the Borrowers (other
than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors, regarding the applicability of Delaware law to the
determination of what persons have the authority to file a voluntary bankruptcy
petition on behalf of each of the Borrowers (other than SBA USVI), the
Depositor, SBA Holdings, the Guarantor and the 2014 Additional Guarantors, as
applicable, in form and substance reasonably satisfactory to the Representatives
and their counsel;

(t) The Representatives and the Trustee shall have received an opinion of
Richards, Layton & Finger, PA, special Delaware counsel to the Borrowers (other
than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors, regarding the filed UCC-1 financing statements, the
perfection and priority of the security interests created under the Transaction
Documents, and a description of the lien search results against the Borrowers
(other than SBA USVI), the Depositor, SBA Holdings, the Guarantor and the 2014
Additional Guarantors obtained from the Delaware Secretary of State, in form and
substance reasonably satisfactory to the Representatives and their counsel;

(u) The Representatives shall have received opinions of counsel to the Trustee
and Certificate Registrar dated the Closing Date and addressed to the Initial
Purchasers, in form and substance reasonably satisfactory to the Representatives
and their counsel;

(v) The Representatives and the Trustee shall have received an opinion of
Andrascik & Tita LLC, counsel to the Servicer, dated the Closing Date and
addressed to the Initial Purchasers, including, among other matters, negative

 

28



--------------------------------------------------------------------------------

assurances concerning the Servicer Information included in the Pricing
Disclosure Package as of the Applicable Time and the Offering Memorandum as of
its date and the Closing Date, in form and substance reasonably satisfactory to
the Representatives and their counsel;

(w) The Representatives and the Trustee shall have received an opinion of Wiley
Rein & Fielding, FCC counsel to SBA Finance and the Borrowers, dated the Closing
Date and addressed to the Initial Purchasers, in form and substance reasonably
satisfactory to the Representatives and their counsel;

(x) The Representatives shall have received an opinion of Simpson Thacher &
Bartlett LLP, dated the Closing Date and addressed to the Initial Purchasers,
with respect to the validity of the Offered Securities and such other matters as
the Representatives may reasonably request;

(y) The Representatives and the Trustee shall have received copies of any
opinions of counsel to the Transaction Parties supplied to the Rating Agencies,
the Servicer or the Trustee in connection with the issuance of the Offered
Securities which opinions shall be dated the Closing Date and addressed to the
Initial Purchasers or accompanied by reliance letters addressed to the Initial
Purchasers;

(z) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of SBA Finance, dated the Closing
Date, in which each such officer shall state that (i) the representations and
warranties of SBA Finance in this Agreement are true and correct on and as of
the Closing Date; (ii) that SBA Finance has complied with all agreements and
satisfied all conditions on its part to be performed or satisfied hereunder at
or prior to the Closing Date; and (iii) he or she has carefully examined the
Pricing Disclosure Package and the Offering Memorandum and, in his or her
opinion the Pricing Disclosure Package, as of the Applicable Time and as of the
Closing Date, and the Offering Memorandum, as of its date and as of the Closing
Date, did not and do not contain any untrue statement of a material fact and did
not and do not omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(aa) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of each of the Borrowers, dated
the Closing Date, in which each such officer shall state that (i) the
representations and warranties of such Borrower in the Transaction Documents to
which such Borrower is a party are true and correct on and as of the Closing
Date; (ii) that such Borrower has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date; and (iii) he or she has carefully examined the Pricing Disclosure
Package and the

 

29



--------------------------------------------------------------------------------

Offering Memorandum and, in his or her opinion the Pricing Disclosure Package,
as of the Applicable Time and as of the Closing Date, and the Offering
Memorandum, as of its date and as of the Closing Date, did not and do not
contain any untrue statement of a material fact and did not and do not omit to
state a material fact necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading;

(bb) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA Holdings, dated the Closing Date, in
which each such officer shall state that (i) the representations and warranties
of SBA Holdings in the Transaction Documents to which SBA Holdings is a party
are true and correct on and as of the Closing Date; and (ii) that SBA Holdings
has complied in all material respects with all agreements and satisfied in all
material respects all conditions on its part to be performed or satisfied under
the Transaction Documents at or prior to the Closing Date;

(cc) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Manager, any Vice President or the Treasurer of the Guarantor, dated the
Closing Date, in which each such officer shall state that (i) the
representations and warranties of the Guarantor in the Transaction Documents to
which the Guarantor is a party are true and correct on and as of the Closing
Date; and (ii) that the Guarantor has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

(dd) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA GC Parent I, dated the Closing Date,
in which each such officer shall state that (i) the representations and
warranties of SBA GC Parent I in the Transaction Documents to which SBA GC
Parent I is a party are true and correct on and as of the Closing Date; and
(ii) that SBA GC Parent I has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

(ee) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA GC Parent II, dated the Closing Date,
in which each such officer shall state that (i) the representations and
warranties of SBA GC Parent II in the Transaction Documents to which SBA GC
Parent II is a party are true and correct on and as of the Closing Date; and
(ii) that SBA GC Parent II has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

 

30



--------------------------------------------------------------------------------

(ff) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Managers, the President,
any Vice President or the Treasurer of SBA GC Holdings, dated the Closing Date,
in which each such officer shall state that (i) the representations and
warranties of SBA GC Holdings in the Transaction Documents to which SBA GC
Holdings is a party are true and correct on and as of the Closing Date; and
(ii) that SBA GC Holdings has complied in all material respects with all
agreements and satisfied in all material respects all conditions on its part to
be performed or satisfied under the Transaction Documents at or prior to the
Closing Date;

(gg) The Representatives and the Trustee shall have received a certificate or
certificates signed by any two of the Chairman of the Board of Directors, the
President, any Vice President or the Treasurer of the Manager, dated the Closing
Date, in which each such officer shall state that (i) the representations and
warranties of the Manager in the Transaction Documents to which the Manager is a
party are true and correct on and as of the Closing Date; and (ii) that the
Manager has complied in all material respects with all agreements and satisfied
in all material respects all conditions on its part to be performed or satisfied
under the Transaction Documents at or prior to the Closing Date.

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

6. Termination.

The obligations of the Initial Purchasers hereunder may be terminated by the
Initial Purchasers in their absolute discretion, by notice given to and received
by the Trustee and SBA Finance prior to delivery of and payment for the Offered
Securities if, prior to that time, any event described in Sections 5(j) or 5(k)
shall have occurred and be continuing.

7. Indemnification and Contribution.

(a) SBA Finance hereby agrees to indemnify and hold harmless each Initial
Purchaser, its directors, officers, employees and affiliates and each person, if
any, who controls such Initial Purchaser within the meaning of the Securities
Act, from and against any loss, claim, damage or liability, joint or several, or
any action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of Offered
Securities), to which such Initial Purchaser, director, officer, employee,
affiliate or controlling person may become subject, under the Securities Act or
otherwise, insofar as such loss, claim, damage, liability or action arises out
of, or is based upon, (i) any untrue statement or alleged untrue statement of a
material fact contained (A) in the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto, (B) in the materials and
information provided to investors by, or with the approval of, SBA Finance, in
connection with the marketing of

 

31



--------------------------------------------------------------------------------

the offering and sale of the Offered Securities listed on Schedule III ,
including the sales presentation dated June 2016 (the “Sales Slides”)
(collectively, the “Marketing Materials”) or (C) any Form ABS-15G furnished to
the SEC on EDGAR with respect to the Offered Securities, (ii) the omission or
alleged omission to state in the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto or in any Marketing
Materials or in any Form ABS-15G furnished to the SEC on EDGAR with respect to
the Offered Securities, any material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) the website
maintained in compliance with Rule 17g-5 under the Exchange Act by or on behalf
of SBA Finance, the Borrowers, the Guarantor or SBA Holdings in connection with
the offering of the Offered Securities, or (iv) any act or failure to act or any
alleged act or failure to act by such Initial Purchaser in connection with, or
relating in any manner to, the Offered Securities or the offering contemplated
hereby, and which is included as part of or referred to in any loss, claim,
damage, liability or action arising out of or based upon matters covered by
clauses (i), (ii) or (iii) above (provided that SBA Finance shall not be liable
under clause (iv) to the extent that it is determined in a final judgment by a
court of competent jurisdiction that such loss, claim, damage, liability or
action resulted directly from any such acts or failures to act undertaken or
omitted to be taken by such Initial Purchaser through its gross negligence or
willful misconduct); and shall reimburse such Initial Purchaser and each such
director, officer, employee, affiliate or controlling person promptly upon
demand for any legal or other expenses reasonably incurred by such Initial
Purchaser, director, officer, employee, affiliate or controlling person in
connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred;
provided, however, that SBA Finance shall not be liable in any such case to the
extent that any such loss, claim, damage, liability or action arises out of, or
is based upon, any untrue statement or alleged untrue statement or omission or
alleged omission made in the Pricing Disclosure Package or the Offering
Memorandum or in any amendment or supplement thereto or in any Marketing
Materials in reliance upon and in conformity with (i) the Initial Purchasers’
Information or (ii) the information set forth in the Preliminary Offering
Memorandum and the Offering Memorandum under the heading “Description of the
Trust Agreement—The Servicer” (the “Servicer Information”). The foregoing
indemnity agreement is in addition to any liability which SBA Finance may
otherwise have to such Initial Purchaser or to any director, officer, employee,
affiliate or controlling person of such Initial Purchaser.

(b) Each of the Initial Purchasers, severally and not jointly, shall indemnify
and hold harmless SBA Finance, its directors, officers, employees and
affiliates, and each person, if any, who controls SBA Finance within the meaning
of the Securities Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which SBA Finance or any
such director, officer, employee, affiliate or controlling person may become
subject, under the Securities Act or otherwise, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, (i) any untrue
statement or alleged untrue statement of a material fact contained (A) in the
Pricing Disclosure Package or the Offering Memorandum or in any amendment or
supplement

 

32



--------------------------------------------------------------------------------

thereto or (B) the Marketing Materials or (ii) the omission or alleged omission
to state in the Pricing Disclosure Package or the Offering Memorandum or in any
amendment or supplement thereto or in any Marketing Materials, any material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with the Initial Purchasers’ Information, and shall
reimburse SBA Finance and any such director, officer, employee, affiliate or
controlling person for any legal or other expenses reasonably incurred by SBA
Finance or any such director, officer, employee, affiliate or controlling person
in connection with investigating or defending or preparing to defend against any
such loss, claim, damage, liability or action as such expenses are incurred. The
foregoing indemnity agreement is in addition to any liability which the Initial
Purchasers may otherwise have to SBA Finance or any such director, officer,
employee, affiliate or controlling person.

(c) Promptly after receipt by an indemnified party under this Section 7 of the
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 7, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying party shall not relieve it from any liability which it
may have under this Section 7 except to the extent it has been materially
prejudiced by such failure and, provided, further, that the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party otherwise than under this Section 7. If any such claim
or action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party (which may be counsel to an indemnifying
party with the consent of the indemnified party). After notice from the
indemnifying party to the indemnified party of its election to assume the
defense of such claim or action, the indemnifying party shall not be liable to
the indemnified party under this Section 7 for any legal or other expenses
subsequently incurred by the indemnified party in connection with the defense
thereof other than reasonable costs of investigation; provided, however, that
the Initial Purchasers shall have the right to employ counsel (in addition to
local counsel, if necessary) to represent jointly the Initial Purchasers and
their respective directors, officers, employees, affiliates and controlling
persons who may be subject to liability arising out of any claim in respect of
which indemnity may be sought by the Initial Purchasers against SBA Finance
under this Section 7 if (i) the Initial Purchasers shall have reasonably
concluded that there may be legal defenses available to them that are different
from or in addition to those available to the indemnifying parties or (ii) the
named parties in any such proceeding (including any impleaded parties) include
both the indemnifying parties and the Initial Purchasers and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them, and in that event the fees and
expenses of such separate counsel shall be paid by SBA Finance. No indemnifying
party shall (i) without the prior written consent of the indemnified parties
(which consent shall not be unreasonably

 

33



--------------------------------------------------------------------------------

withheld), settle or compromise or consent to the entry of any judgment with
respect to any pending or threatened claim, action, suit or proceeding in
respect of which indemnification or contribution may be sought hereunder
(whether or not the indemnified parties are actual or potential parties to such
claim or action) unless such settlement, compromise or consent includes (x) an
unconditional release of each indemnified party from all liability arising out
of such claim, action, suit or proceeding and (y) does not include a statement
as to or an admission of fault, culpability or a failure to act by or on behalf
of the indemnified party, or (ii) be liable for any settlement of any such
action effected without its written consent (which consent shall not be
unreasonably withheld), but if settled with the consent of the indemnifying
party or if there be a final judgment of the plaintiff in any such action, the
indemnifying party agrees to indemnify and hold harmless any indemnified party
from and against any loss or liability by reason of such settlement or judgment.

(d) If the indemnification provided for in this Section 7 shall for any reason
be unavailable to or insufficient to hold harmless an indemnified party under
Section 7(a) or 7(b) in respect of any loss, claim, damage or liability, or any
action in respect thereof, referred to therein, then each indemnifying party
shall, in lieu of indemnifying such indemnified party, contribute to the amount
paid or payable by such indemnified party as a result of such loss, claim,
damage or liability, or action in respect thereof, (i) in such proportion as
shall be appropriate to reflect the relative benefits received by SBA Finance
and its affiliates on the one hand and the Initial Purchasers on the other from
the offering of the Offered Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of SBA Finance and its affiliates on the
one hand and the Initial Purchasers on the other with respect to the statements
or omissions which resulted in such loss, claim, damage or liability, or action
in respect thereof, as well as any other relevant equitable considerations. The
relative benefits received by SBA Finance and its affiliates on the one hand and
the Initial Purchasers on the other with respect to such offering shall be
deemed to be in the same proportion as the total net proceeds from the offering
of the Offered Securities purchased under this Agreement (before deducting
expenses) received by SBA Finance and its affiliates, on the one hand, and the
total discounts and commissions received by the Initial Purchasers with respect
to the Offered Securities purchased under this Agreement, on the other hand,
bear to the total gross proceeds from the offering of the Offered Securities
under this Agreement. The relative fault shall be determined by reference to
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by SBA
Finance or its affiliates, or the Initial Purchasers, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. SBA Finance and the Initial Purchasers
agree that it would not be just and equitable if contributions pursuant to this
Section 7(d) were to be determined by pro rata allocation (even if the Initial
Purchasers were treated as one entity for such purpose) or by any other method
of allocation which does not take into account the equitable considerations
referred to herein. The amount paid or payable by an indemnified party as a
result of the loss, claim, damage or liability, or action in respect thereof,
referred to above in this Section shall be deemed to include, for purposes of
this Section 7(d), any legal or other

 

34



--------------------------------------------------------------------------------

expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7(d), the Initial Purchasers shall not be required to
contribute any amount in excess of the amount by which the total price at which
the Offered Securities purchased by them were resold to Eligible Purchasers
exceeds the amount of any damages which the Initial Purchasers have otherwise
paid or become liable to pay by reason of any untrue or alleged untrue statement
or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Initial Purchasers’ obligations to contribute
as provided in this Section 7(d) are several in proportion to their respective
obligations and not joint.

(e) The Initial Purchasers confirm and SBA Finance acknowledges that, for all
purposes of this Agreement, the information relating to the Initial Purchasers
furnished to SBA Finance by or on behalf of the Initial Purchasers expressly for
use in the Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Offering Memorandum (the “Initial Purchasers’ Information”) consists solely
of (i) the second sentence of the last paragraph on the cover page of the
Preliminary Offering Memorandum and the Offering Memorandum, the second
paragraph of the section of the Preliminary Offering Memorandum and the Offering
Memorandum entitled “Offering of Securities” and (ii) the names, addresses and
telephone numbers on page 30 of the Sales Slides.

8. Persons Entitled to Benefit of Agreement.

This Agreement shall inure to the benefit of and be binding upon the Initial
Purchasers, the Trustee, SBA Finance and their respective successors. This
Agreement and the terms and provisions hereof are for the sole benefit of only
those persons, except as provided in Section 7 with respect to officers,
directors, employees, affiliates or controlling persons of SBA Finance and the
Initial Purchasers and in Section 4(e) with respect to holders and prospective
purchasers of the Offered Securities. Nothing in this Agreement is intended or
shall be construed to give any person, other than the persons referred to in
this Section 8, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision contained herein.

9. Expenses.

(a) SBA Finance agrees to pay all costs, expenses, fees and taxes incident to
and in connection with (i) the authorization, issuance, sale, preparation and
delivery of the Offered Securities; (ii) the preparation, printing and
distribution of the Preliminary Offering Memorandum and the Offering Memorandum
and any amendments or supplements thereto; (iii) reproducing and distributing
each of the Transaction Documents; (iv) the preparation, printing and delivery
of the certificates evidencing the Offered Securities, including stamp duties
and transfer taxes, if any, payable upon issuance of the Offered Securities;
(v) preparing, printing and distributing the Blue Sky Memoranda (including
related fees and expenses of counsel for the Initial Purchasers); (vi) any fees
charged by rating agencies for ratings letters and/or ratings confirmation
letters issued in connection with the issuance of the Offered Securities;
(vii) any fees

 

35



--------------------------------------------------------------------------------

charged by the rating agencies for rating the Offered Securities; (viii) the
fees and expenses of E&Y and the Independent Accounting Firm incurred in
connection with the delivery of the comfort letters and procedures letters to
the Initial Purchasers pursuant to the terms of this Agreement; (ix) the fees
and expenses of the Trustee and the Certificate Registrar (including related
fees and expenses of any counsel to such parties); (x) the fees and expenses of
counsel to SBA Finance and the Transaction Parties, (xi) the fees and expenses
of the Servicer (including related fees and expenses of counsel to the
Servicer); (xii) the reasonable fees and disbursements of Simpson Thacher &
Bartlett LLP, counsel to the Initial Purchasers; (xiii) the reasonable
out-of-pocket expenses of the Initial Purchasers incurred by the Initial
Purchasers in connection with this Agreement and the purchase and reoffering of
the Offered Securities, including, without limitation, all travel expenses of
the Initial Purchasers and all expenses of the Initial Purchasers incurred in
connection with attending or hosting meetings with prospective purchasers of the
Offered Securities; (xiv) the reasonable out-of-pocket fees and expenses
incurred by SBA Finance in connection with attending meetings with prospective
purchasers of the Offered Securities, (xv) all expenses and application fees
incurred in connection with the approval of the Offered Securities for book
entry transfer by DTC; and (xvi) all other costs and expenses incident to the
performance of the obligations of SBA Finance under this Agreement which are not
otherwise specifically provided for in this Section 9.

(b) In addition, if the Trustee shall fail to tender the Offered Securities for
delivery to the Initial Purchasers by reason of any failure, refusal or
inability on the part of the Trustee or SBA Finance to perform any agreement on
its part to be performed, or if the Initial Purchasers shall decline to purchase
the Offered Securities because any other condition of the Initial Purchasers’
obligations hereunder required to be fulfilled is not fulfilled, SBA Finance
will reimburse the Initial Purchasers for any reasonable out-of-pocket fees and
expenses incurred by the Initial Purchasers in connection with this Agreement
and the proposed purchase of the Offered Securities, including the reasonable
fees and disbursements of Simpson Thacher & Bartlett LLP, counsel to the Initial
Purchasers, and the reasonable out-of-pocket fees and expenses incurred by the
Initial Purchasers in connection with hosting or attending meetings with
prospective purchasers of the Offered Securities.

10. Indemnification of the Trustee

SBA Finance hereby agrees to indemnify and hold harmless the Trustee (including
in its individual capacity) and any Affiliates, directors, officers, employees
or agents of the Trustee for and against any loss, liability, claim or expense
(including costs and expenses of litigation, and of investigation, reasonable
counsel’s fees, damages, judgments and amounts paid in settlement) arising out
of, or incurred in connection with, this Agreement, the marketing and Offering
of the Offered Securities hereunder, or any act or omission of the Trustee
relating to the exercise and performance of any of the rights and duties of the
Trustee hereunder; provided, however, that the Trustee shall not be entitled to
indemnification pursuant to this Section 10 for any loss, liability, claim or
expense incurred by reason of any willful misfeasance, bad faith or gross
negligence of the Trustee in the performance of, or reckless disregard of, its
obligations and duties hereunder.

 

36



--------------------------------------------------------------------------------

11. Certain Additional Matters Regarding the Trustee

It is expressly understood and agreed by the parties hereto that insofar as this
Agreement is executed by the Trustee (i) this Agreement is executed and
delivered by Deutsche Bank Trust Company Americas, not in its individual
capacity but solely as Trustee under the Trust Agreement, in the exercise of the
powers and authority conferred upon and vested in it thereunder, (ii) each of
the undertakings and agreements herein made on behalf of the Trust is made and
intended not as a personal undertaking or agreement of the Trustee but is made
and intended solely for the purpose of binding only the Trust, and (iii) under
no circumstances shall Deutsche Bank Trust Company Americas, in its individual
capacity be personally liable for the payment of any indebtedness or expenses or
be personally liable for the breach or failure of any obligation or covenant
made or undertaken by it on behalf of the Trust under this Agreement.

12. Survival.

The respective indemnities, rights of contribution, representations, warranties
and agreements of SBA Finance and the Initial Purchasers contained in this
Agreement or made by or on behalf of the Guarantor, SBA Holdings, each of the
Borrowers, the 2014 Additional Guarantors, the Manager or the Initial Purchasers
pursuant to this Agreement or any certificate delivered pursuant hereto shall
survive the delivery of and payment for the Offered Securities and shall remain
in full force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any of them or any of
their respective affiliates, officers, directors, employees, representatives,
agents or controlling persons.

13. Notices. etc.

All statements, requests, notices and agreements hereunder shall be in writing,
and:

(a) if to the Representatives, shall be delivered or sent by mail or telecopy
transmission to:

Barclays Capital Inc.

745 7th Avenue

New York, New York 10019

Attention: Securitized Products Origination Group

Facsimile no.: (212) 412-2663

Citigroup Global Markets Inc.

390 Greenwich Street

New York, New York 10013

Attention: Global Securitized Products

Facsimile no.: (646) 291-5473

 

37



--------------------------------------------------------------------------------

and

Wells Fargo Securities, LLC

550 South Tryon Street

Charlotte, NC 28202

Attention: Asset-Backed Finance Syndicate

Facsimile no.: (704) 410-0220

(b) if to SBA Finance or the Trustee, shall be delivered or sent by mail or
telecopy transmission to:

SBA Senior Finance, LLC

8051 Congress Ave.

Boca Raton, FL 33487

Attention: Thomas P. Hunt

Facsimile no.: (561) 997-0343

or

Deutsche Bank Trust Company Americas

c/o Deutsche Bank National Trust Company

100 Plaza One

Jersey City, New Jersey 07311

Attention: Institutional Cash & Securities Services (GSS)

Any such statements, requests, notices or agreements shall take effect at the
time of receipt thereof.

14. Definition of Terms.

For purposes of this Agreement, (a) the term “Material Adverse Effect” shall
have the meaning given to such term in the Loan Agreement, (b) the term
“business day” means any day on which the New York Stock Exchange, Inc. is open
for trading and (c) except where otherwise expressly provided, the term
“affiliate” has the meaning set forth in Rule 405 under the Securities Act.

15. Research Independence.

SBA Finance acknowledges and agree that the Initial Purchasers’ research
analysts and research departments are required to be independent from its
investment banking division and are subject to certain regulations and internal
policies, and that the Initial Purchasers’ research analysts may hold and make
statements or investment recommendations and/or publish research reports with
respect to SBA Parent and its subsidiaries and/or the offering that differ from
the views of its investment bankers. SBA Finance hereby waives and releases, to
the fullest extent permitted by law, any claims that SBA Finance may have
against the Initial Purchasers with respect to any conflict of interest that may
arise from the fact that the views expressed by its independent research

 

38



--------------------------------------------------------------------------------

analysts and research department may be different from or inconsistent with the
views or advice communicated to SBA Finance by the Initial Purchasers’
investment banking division. SBA Finance acknowledges that each of the Initial
Purchasers is a full service securities firm and as such from time to time,
subject to applicable securities laws, may effect transactions for its own
account or the account of its customers and hold long or short positions in the
Offered Securities.

16. No Fiduciary Duty.

SBA Finance acknowledges and agrees that in connection with this offering of the
Offered Securities or any other services the Initial Purchasers may be deemed to
be providing hereunder, notwithstanding any preexisting relationship, advisory
or otherwise, between the parties or any oral representations or assurances
previously or subsequently made by the Initial Purchasers: (i) no fiduciary or
agency relationship between SBA Finance and any other person, on the one hand,
and the Initial Purchasers, on the other, exists; (ii) the Initial Purchasers
are not acting as advisor, expert or otherwise, to SBA Finance, and such
relationship between SBA Finance, on the one hand, and the Initial Purchasers,
on the other, is entirely and solely commercial, based on arms-length
negotiations; (iii) any duties and obligations that the Initial Purchasers may
have to SBA Finance shall be limited to those duties and obligations
specifically stated herein; and (iv) the Initial Purchasers and their respective
affiliates may have interests that differ from those of SBA Finance. SBA Finance
hereby waives any claims that SBA Finance may have against the Initial
Purchasers with respect to any breach of fiduciary duty in connection with the
offering of the Offered Securities.

17. Governing Law and Forum Selection.

THIS AGREEMENT, AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATING TO OR ARISING OUT
OF THIS AGREEMENT, SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK COUNTY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS
AGREEMENT AND EACH PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.

 

39



--------------------------------------------------------------------------------

18. Counterparts.

This Agreement may be executed in one or more counterparts (which may include
counterparts delivered by facsimile) and, if executed in more than one
counterpart, the executed counterparts shall each be deemed to be an original,
but all such counterparts shall together constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement in
Portable Document Format (PDF) or by facsimile transmission shall be effective
as delivery of a manually executed original counterpart of this Agreement.

19. Amendments.

No amendment or waiver of any provision of this Agreement, nor any consent or
approval to any departure therefrom, shall in any event be effective unless the
same shall be in writing and signed by the parties hereto.

20. Headings.

The headings herein are inserted for convenience of reference only and are not
intended to be part of, or to affect the meaning or interpretation of, this
Agreement.

 

40



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to us a counterpart hereof, whereupon this instrument
will become a binding agreement, effective as of the date first written above,
among the Trustee, on behalf of the Trust, SBA Finance and the Initial
Purchasers in accordance with its terms.

 

Very truly yours, DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual
capacity, but solely as Trustee, on behalf of the Trust By:  

/s/ Susan Barstock

Name: Susan Barstock Title: Vice President By:  

/s/ Ellen Jean-Baptiste

Name: Ellen Jean-Baptiste Title: Associate SBA SENIOR FINANCE, LLC By:  

/s/ Brendan T. Cavanagh

Name: Brendan T. Cavanagh Title: Executive Vice President and Chief Financial
Officer

Accepted:

 

BARCLAYS CAPITAL INC. By:  

/s/ Benjamin Fernandez

  Authorized Signatory CITIGROUP GLOBAL MARKETS INC. By:  

/s/ Jed Drumm

  Authorized Signatory WELLS FARGO SECURITIES, LLC By:  

/s/ Greg Williamson

  Authorized Signatory

For themselves and as Representatives of the several

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

Initial Purchasers named on Schedule I hereto

SCHEDULE I

 

Initial Purchasers

   Principal Amount
Offered Securities  

Barclays Capital Inc.

   $ 252,000,000   

Citigroup Global Markets Inc.

   $ 140,000,000   

Wells Fargo Securities, LLC

   $ 140,000,000   

Deutsche Bank Securities Inc.

   $ 42,000,000   

J.P. Morgan Securities LLC

   $ 42,000,000   

Mizuho Securities USA Inc.

   $ 42,000,000   

TD Securities (USA) LLC

   $ 42,000,000   

Total

   $ 700,000,000      

 

 

 

 

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE II

Pricing Term Sheet



--------------------------------------------------------------------------------

EXECUTION VERSION

THIS PRICING SUPPLEMENT TO THE PRELIMINARY OFFERING MEMORANDUM DATED JUNE 16,
2016 IS INTENDED FOR THE PERSONAL AND CONFIDENTIAL USE OF THE DESIGNATED
RECIPIENT(S) NAMED IN THE EMAIL TO WHICH THIS PRICING SUPPLEMENT IS ATTACHED. IF
YOU ARE NOT THE INTENDED RECIPIENT OF THIS PRICING SUPPLEMENT YOU ARE HEREBY
NOTIFIED THAT ANY REVIEW, DISSEMINATION, DISTRIBUTION OR COPYING OF THIS PRICING
SUPPLEMENT IS STRICTLY PROHIBITED.

BY ELECTING TO VIEW THIS INFORMATION, YOU REPRESENT, WARRANT AND AGREE THAT YOU
WILL NOT COPY, RECORD OR OTHERWISE ATTEMPT TO REPRODUCE OR RETRANSMIT THIS
INFORMATION TO ANY OTHER PERSON.



--------------------------------------------------------------------------------

PRICING SUPPLEMENT

TO THE PRELIMINARY OFFERING

MEMORANDUM DATED JUNE 16, 2016

of

SBA TOWER TRUST

This is the First Supplement dated June 21, 2016 (the “Pricing Supplement”) to
the confidential preliminary offering memorandum dated June 16, 2016 (the
“Preliminary Offering Memorandum”) of SBA Tower Trust.

The information in this Pricing Supplement supplements the Preliminary Offering
Memorandum and supersedes the information in the Preliminary Offering Memorandum
to the extent inconsistent with the information in the Preliminary Offering
Memorandum. This Pricing Supplement is qualified in its entirety by reference
to, and must be read in conjunction with, the Preliminary Offering Memorandum.
Terms used herein but not defined herein shall have the respective meanings as
set forth in the Preliminary Offering Memorandum.

IMPORTANT NOTICE

THE OFFER AND SALE OF THE OFFERED SECURITIES HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
OR REGISTERED OR QUALIFIED UNDER ANY STATE OR FOREIGN SECURITIES LAWS, AND THE
OFFERED SECURITIES ARE BEING OFFERED AND SOLD (1) IN THE UNITED STATES ONLY TO
“QUALIFIED INSTITUTIONAL BUYERS” (“QUALIFIED INSTITUTIONAL BUYERS”) WITHIN THE
MEANING OF, AND IN RELIANCE ON, RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”)
AND TO ENTITIES THAT QUALIFY AS “ACCREDITED INVESTORS” (“INSTITUTIONAL
ACCREDITED INVESTORS”) WITHIN THE MEANING OF RULE 501(A)(1), (2), (3) OR (7) OF
REGULATION D UNDER THE SECURITIES ACT; AND (2) TO CERTAIN NON “U.S. PERSONS” IN
“OFFSHORE TRANSACTIONS” AS DEFINED IN, AND IN RELIANCE ON, REGULATION S UNDER
THE SECURITIES ACT (“REGULATION S”).

IMPORTANT: You must read the following notice before continuing. The following
notice applies to this Pricing Supplement to the Preliminary Offering Memorandum
and you are therefore advised to read this notice carefully before reading,
accessing or making any other use of this Pricing Supplement. In reading,
accessing or making any other use of this Pricing Supplement, you agree to be
bound by the following terms and conditions, including any modifications to them
any time you receive any information from the Initial Purchasers as a result of
such access.

NOTHING IN THIS ELECTRONIC TRANSMISSION CONSTITUTES AN OFFER OF THE OFFERED
SECURITIES FOR SALE IN ANY JURISDICTION WHERE IT IS UNLAWFUL TO DO SO. THE OFFER
AND SALE OF THE OFFERED SECURITIES HAVE NOT BEEN, AND WILL NOT BE, REGISTERED
UNDER THE SECURITIES ACT OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES OR OTHER JURISDICTION, AND THE OFFERED SECURITIES MAY NOT BE OFFERED OR
SOLD WITHIN THE U.S. OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT), EXCEPT PURSUANT TO AN
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE OR LOCAL SECURITIES
LAWS.

WITHIN THE UNITED KINGDOM, THE DISTRIBUTION OF THIS PRICING SUPPLEMENT (A) IF
MADE BY A PERSON WHO IS NOT AN AUTHORIZED PERSON UNDER THE FINANCIAL SERVICES
AND MARKETS ACT 2000 (“FSMA”), IS BEING MADE ONLY TO, OR DIRECTED ONLY AT,
PERSONS WHO (I) ARE OUTSIDE OF THE UNITED KINGDOM, (II) ARE INVESTMENT
PROFESSIONALS, AS SUCH TERM IS DEFINED IN ARTICLE 19(5) OF THE FINANCIAL
SERVICES AND MARKETS ACT 2000 (FINANCIAL PROMOTION) ORDER 2005, AS AMENDED (THE
“FINANCIAL PROMOTION ORDER”) OR (III) ARE PERSONS FALLING WITHIN ARTICLE
49(2)(A) THROUGH (D) (“HIGH NET WORTH COMPANIES, UNINCORPORATED ASSOCIATIONS,
ETC.”) OF THE FINANCIAL PROMOTION ORDER



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated June 16, 2016

 

 

(ALL SUCH PERSONS TOGETHER BEING REFERRED TO AS “FPO PERSONS”); AND (B) IF MADE
BY A PERSON WHO IS AN AUTHORIZED PERSON UNDER THE FSMA, IS BEING MADE ONLY TO,
OR DIRECTED ONLY AT, PERSONS WHO (I) ARE OUTSIDE OF THE UNITED KINGDOM, (II)
HAVE PROFESSIONAL EXPERIENCE IN PARTICIPATING IN UNREGULATED COLLECTIVE
INVESTMENT SCHEMES OR (III) ARE PERSONS FALLING WITHIN ARTICLE 22(2)(A) THROUGH
(D) (“HIGH NET WORTH COMPANIES, UNINCORPORATED ASSOCIATIONS, ETC.”) OF THE
FINANCIAL SERVICES AND MARKETS ACT 2000 (PROMOTION OF COLLECTIVE INVESTMENT
SCHEMES) (EXEMPTIONS) ORDER 2001, AS AMENDED (ALL SUCH PERSONS, TOGETHER WITH
FPO PERSONS, THE “RELEVANT PERSONS”). THIS PRICING SUPPLEMENT MUST NOT BE ACTED
ON OR RELIED ON BY PERSONS WHO ARE NOT RELEVANT PERSONS. ANY INVESTMENT OR
INVESTMENT ACTIVITY TO WHICH THIS PRICING SUPPLEMENT RELATES, INCLUDING THE
OFFERED SECURITIES, IS AVAILABLE ONLY TO RELEVANT PERSONS AND WILL BE ENGAGED IN
ONLY WITH RELEVANT PERSONS.

PROSPECTIVE INVESTORS IN THE UNITED KINGDOM ARE ADVISED THAT ALL, OR MOST, OF
THE PROTECTIONS AFFORDED BY THE UNITED KINGDOM REGULATORY SYSTEM WILL NOT APPLY
TO AN INVESTMENT IN THE TOWER TRUST AND THAT COMPENSATION WILL NOT BE AVAILABLE
UNDER THE UNITED KINGDOM FINANCIAL SERVICES COMPENSATION SCHEME.

THIS PRICING SUPPLEMENT MAY NOT BE FORWARDED OR DISTRIBUTED TO ANY OTHER PERSON
AND MAY NOT BE REPRODUCED IN ANY MANNER WHATSOEVER. ANY FORWARDING, DISTRIBUTION
OR REPRODUCTION OF THIS PRICING SUPPLEMENT IN WHOLE OR IN PART IS UNAUTHORIZED.
FAILURE TO COMPLY WITH THIS DIRECTIVE MAY RESULT IN A VIOLATION OF THE
SECURITIES ACT OR THE APPLICABLE SECURITIES LAWS OF OTHER JURISDICTIONS.

Confirmation of Your Representation: In order to be eligible to view this
Pricing Supplement or make an investment decision with respect to the Offered
Securities, you must be (A) (i) a Qualified Institutional Buyer, (ii) aware that
the sale of the Offered Securities to you is being made in reliance on Rule 144A
and (iii) acquiring such Offered Securities for your own account or for the
account of another Qualified Institutional Buyer, as the case may be, (B) (i) an
Institutional Accredited Investor or an entity owned entirely by other
Institutional Accredited Investors, (ii) acquiring such Offered Securities for
your own account and (iii) do not intend to resell or distribute such Offered
Securities in any manner that would violate, or require registration under,
Section 5 of the Securities Act, or (C) (i) not a “U.S. person” as defined in
Rule 902(k) of Regulation S (a “U.S. Person”), (ii) not acquiring such Offered
Securities for the account or benefit of a U.S. Person and (iii) is acquiring
such Offered Securities in an “offshore transaction” as defined in Rule 902(h)
of Regulation S.

You are reminded that this Pricing Supplement has been delivered to you on the
basis that you are a person into whose possession this Pricing Supplement may be
lawfully delivered in accordance with the laws of the jurisdiction in which you
are located and you may not, nor are you authorized to, deliver this Pricing
Supplement to any other person.

The materials relating to the offering do not constitute, and may not be used in
connection with, an offer or solicitation in any place where such offers or
solicitations are not permitted by law. If a jurisdiction requires that the
offering be made by a licensed broker or dealer and the Initial Purchasers or
any affiliate of the Initial Purchasers is a licensed broker or dealer in that
jurisdiction, the offering shall be deemed to be made by the Initial Purchasers
or such affiliate on behalf of the Issuer in such jurisdiction.

This Pricing Supplement has been sent to you in an electronic form. You are
reminded that documents transmitted via this medium may be altered or changed
during the process of electronic transmission and consequently none of Barclays
Capital Inc., Citigroup Global Markets Inc., Wells Fargo Securities, LLC, the
other initial purchasers nor any person who controls any of them nor any
director, officer, employee or agent of any of them nor any affiliate of any
such person accepts any liability or responsibility whatsoever in respect of any
difference between this Pricing Supplement distributed to you in electronic
format and the hard copy version available to you on request from Barclays
Capital Inc., Citigroup Global Markets Inc., Wells Fargo Securities, LLC and the
other initial purchasers. By accepting delivery of this Pricing Supplement, you
agree to the foregoing.



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated June 16, 2016

 

 

ISSUER:    SBA Tower Trust SERIES OF SECURITIES:    Secured Tower Revenue
Securities, Series 2016-1 SUBCLASS:   

2016-1C

 

Initial Subclass Principal Balance: $700,000,000

 

% of Class Principal Balance: 16.09%

CURRENCY:    U.S. Dollars OFFERING FORM:    144A/IAI/Reg S PASS-THROUGH RATE:   
2.877% BASE COMPONENT RATE:    2.877% POST-ARD SPREAD:    1.70% DSCR AS OF
CLOSING DATE:    4.78x ANTICIPATED REPAYMENT DATE:    July 2021 FINAL REPAYMENT
DATE:    July 2046 PAYMENT FREQUENCY    Monthly RATINGS:1    Moody’s/Fitch:
A2(sf)/Asf DENOMINATIONS:    The Offered Securities will be issued in a
denomination of not less than $25,000 initial principal balance and in integral
multiples of $1,000 in excess thereof, except that Offered Securities issued to
Institutional Accredited Investors that are not Qualified Institutional Buyers
will be issued in minimum denominations of $100,000 and integral multiples of
$1,000 in excess thereof. DAY COUNT:    30/360 OFFERING PRICE:    100.0% PRICING
DATE:    June 21, 2016 CLOSING DATE:    July 7, 2016 EXPECTED SETTLEMENT:   
T+11 (July 7, 2016)2

 

 

1  An explanation of the significance of ratings may be obtained from the rating
agencies. Generally, rating agencies base their ratings on such material and
information, and such of their own investigations, studies and assumptions, as
they deem appropriate. The rating of the securities should be evaluated
independently from similar ratings of other securities. A credit rating of a
security is not a recommendation to buy, sell or hold securities and may be
subject to review, revision, suspension, reduction or withdrawal at any time by
the assigning rating agency.

2  The Initial Purchasers expect to deliver the Offered Securities on July 7,
2016, which will be the 11th Business Day following the date of pricing of the
Offered Securities (such settlement schedule being herein referred to as
“T+11”). Under Rule 15c6-1 under the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), trades in the secondary market generally
are required to settle in three Business Days, unless the parties to any such
trade expressly agree otherwise. Because the Offered Securities will not be
delivered before closing, purchasers trading the Offered Securities on the date
of pricing or the next eight Business Days will be required to specify a longer
settlement cycle at the time of any such trade to prevent a failed settlement.
Purchasers of the Offered Securities who wish to trade Offered Securities on the
date of pricing or the next eight Business Days should consult their own
advisor.



--------------------------------------------------------------------------------

This Pricing Supplement is qualified in its entirety by reference to, and must
be read

in conjunction with, the Preliminary Offering Memorandum dated June 16, 2016

 

 

CUSIP:   

78403D AK6 (Rule 144A)

U80547 AK5 (Regulation S)

ISIN:   

US78403DAK63 (Rule 144A)

USU80547AK50 (Regulation S)

SETTLEMENT:    DTC, Euroclear, Clearstream INITIAL PURCHASERS:   

Barclays Capital Inc.

Citigroup Global Markets Inc.

Wells Fargo Securities, LLC

Deutsche Bank Securities Inc.

J.P. Morgan Securities LLC

Mizuho Securities USA Inc.

TD Securities (USA) LLC

This communication is intended for the sole use of the person to whom it is
provided by the sender.

A securities rating is not a recommendation to buy, sell or hold securities and
may be subject to revision or withdrawal at any time.

ANY DISCLAIMERS OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO
THIS COMMUNICATION AND SHOULD BE DISREGARDED. SUCH DISCLAIMERS OR OTHER NOTICES
WERE AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.